


Exhibit 10.24

 

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

 

Adoption Agreement

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states.  An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation.  Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document.  This document does not constitute legal or tax advice or
opinions and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer.  This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44023

ECM NQ 2007 AA

(07/2007)

12/3/2008 

 

Ó 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT

ARTICLE 1

 

1.01         PLAN INFORMATION

 

(a)                                  Name of Plan:

 

This is the Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified
Savings and Retirement Plan (the “Plan”).

 

(b)                                 Plan Status (Check one.):

 

(1)                                  Adoption Agreement effective date: 
11/15/2008.

 

(2)                                  The Adoption Agreement effective date is
(Check (A) or check and complete (B)):

 

(A)                              o            A new Plan effective date.

 

(B)                                x           An amendment and restatement of
the Plan.

 

(c)           Name of Administrator, if not the Employer:

 

Arch Capital Services Inc.

 

1.02        EMPLOYER

 

(a)           Employer Name:   Arch Capital Group (U.S.) Inc.

 

(b)                                 The term “Employer” includes the following
Related Employer(s)

(as defined in Section 2.01(a)(25)) participating in the Plan:

 

 

Arch Insurance Group Inc.

 

Arch Reinsurance Ltd.

 

Arch Capital Group Ltd.

 

Arch Reinsurance Company

 

Arch Capital Services Inc.

 

Arch Re Facultative Underwriters Inc.

 

1

--------------------------------------------------------------------------------


 

1.03        COVERAGE

 

(Check (a) and/or (b).)

 

(a)                                  x  The following Employees are eligible to
participate in the Plan (Check (1) or (2)):

 

(1)   x      Only those Employees designated in writing by the Employer, which
writing is hereby incorporated herein.

(2)   ¨      Only those Employees in the eligible class described below:

 

                                

       

 

(b)                                 ¨  The following Directors are eligible to
participate in the Plan (Check (1) or (2)):

 

(1)   ¨    Only those Directors designated in writing by the Employer, which
writing is hereby incorporated herein.

(2)   ¨    All Directors, effective as of the later of the date in 1.01(b) or
the date the Director becomes a Director.

 

(Note:  A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.)

 

1.04         COMPENSATION

 

(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))

 

For purposes of determining all contributions under the Plan:

 

(a)                                  ¨ Compensation shall be as defined, with
respect to Employees, in the
                                                       Plan maintained by the
Employer:

 

(1)                      ¨  to the extent it is in excess of the limit imposed
under Code section 401(a)(17).

 

(2)                      ¨  notwithstanding the limit imposed under Code section
401(a)(17).

 

2

--------------------------------------------------------------------------------


 

(b)                                 x Compensation shall be as defined in
Section 2.01(a)(9) with respect to Employees (Check (1), and/or (2) below, if,
and as, appropriate):

 

(1)

x

but excluding the following:

 

 

 

 

 

Compensation earned up to the limits imposed by Internal Revenue Code
Section 401(a)(17) as indexed; compensation arising out of the exercise of stock
options or stock appreciation rights, restricted stock or restricted stock units
or any other form of equity based compensation; tax gross up amounts.

 

 

 

(2)

¨

but excluding bonuses, except those bonuses listed in the table in
Section 1.05(a)(2).

 

 

 

(c)                                  ¨ Compensation shall be as defined in
Section 2.01(a)(9)(c) with respect to Directors, but  excluding the following:

 

1.05         CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

(a)                                  Deferral Contributions (Complete all that
apply):

 

(1)

x

Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

 

 

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

Non-Bonus Compensation

 

 

 

 

 

0

 

100

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

3

--------------------------------------------------------------------------------


 

(2)          x         Deferral Contributions with respect to Bonus Compensation
only. The Employer requires Participants to enter into a special salary
reduction agreement to make Deferral Contributions with respect to one or more
Bonuses, subject to minimum and maximum deferral limitations, as provided in the
table below.

 

 

 

Treated As

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Bonus

 

Performance
Based

 

Non-
Performance
Based

 

Min

 

Max

 

Min

 

Max

 

Bonus Compensation

 

 

 

Yes

 

 

 

 

 

0

 

100

 

 

(Note:  With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

(b)                     Matching Contributions (Choose (1) or (2) below, and
(3) below, as applicable):

 

(1)                            x       The Employer shall make a Matching
Contribution on behalf of each Employee Participant in an amount described
below:

 

(A)  ¨      % of the Employee Participant’s Deferral Contributions for the
calendar year.

 

(B)  ¨ The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.

 

(C)  x Other:

With respect to the Non-Bonus Compensation Deferral Contributions, pursuant to
Section 1.05(a)(1) above for the calendar year:  100% of the first 3% and 50% of
the next 3% of Non-Bonus Compensation.

 

(2)                            ¨        Matching Contribution Offset. For each
Employee Participant who has made elective contributions (as defined in 26 CFR
section 1.401(k)-6 (“QP Deferrals”)) of the maximum permitted under Code section
402(g), or the maximum permitted under the terms of the
                                                       Plan (the “QP”),  to the
QP, the Employer shall make a Matching  Contribution in an amount equal to
(A) minus (B) below:

 

4

--------------------------------------------------------------------------------


 

(A)            The matching contributions (as defined in 26 CFR section
1.401(m)-1(a)(2) (“QP Match”)) that the Employee Participant would have received
under the QP on the sum of the Deferral Contributions and the Participant’s QP
Deferrals, determined as though—

 

·                  no limits otherwise imposed by the tax law applied to such QP
match; and

·                  the Employee Participant’s Deferral Contributions had been
made to the QP.

 

(B)              The QP Match actually made to such Employee Participant under
the QP for the applicable calendar year.

 

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

(3)         x     Matching Contribution Limits (Check the appropriate box (es)):

 

(A)  x     Deferral Contributions in excess of 6 % of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

 

(B)  ¨      Matching Contributions for each Employee Participant for each
calendar year shall be limited to $           .

 

(c)                                  Employer Contributions

 

(1) x      Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:

 

The Employer shall make an additional contribution on behalf of each Employee
Participant in an amount equal to 10% (ten percent) of the Employee
Participant’s Compensation for the calendar year, excluding bonuses and
commissions.

 

(2) x    Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which  
amount may be zero), as determined by the Employer in its sole discretion from
time   to time in a writing, which is hereby incorporated herein.

 

5

--------------------------------------------------------------------------------


 

1.06        CONTRIBUTIONS ON BEHALF OF DIRECTORS

 

(a)          ¨  Director Deferral Contributions

 

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.

 

 

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(b)     Matching and Employer Contributions:

 

(1)  ¨       Matching Contributions. The Employer shall make a Matching
Contribution on behalf of each Director Participant in an amount determined as
described below:

                                          

                                           

 

(2)  ¨                Fixed Employer Contributions. The Employer shall make an
Employer Contribution on behalf of each Director Participant in an amount
determined as described below:

                                           

                                            

 

(3)  ¨                      Discretionary Employer Contributions. The Employer
may make Employer Contributions to the accounts of Director Participants in any
amount (which amount may be zero), as determined by the Employer in its sole
discretion from time to time, in a writing, which is hereby incorporated herein.

 

6

--------------------------------------------------------------------------------


 

1.07         DISTRIBUTIONS

 

The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.

 

(a) (1)      Distribution options to be provided to Participants

 

 

 

(A)  Specified
Date

 

(B)  Specified
Age

 

(C)  Separation
From Service

 

(D)  Earlier of
Separation or
Age

 

(E)  Earlier of
Separation or
Specified Date

 

(F)  Disability

 

(G)
Change
in
Control

 

(H)  Death

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deferral Contribution

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

x Lump Sum x Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨
Lump
Sum

 

x Lump Sum ¨ Installments

Matching Contributions

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

x Lump Sum x Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨
Lump
Sum

 

x Lump Sum ¨ Installments

Employer Contributions

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

x Lump Sum x Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨ Lump Sum ¨ Installments

 

¨
Lump
Sum

 

x Lump Sum ¨ Installments

 

(Note:  If the Employer elects (F), (G), or (H)  above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above.  In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant.  If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment trigger(s), the employer must apply a minimum deferral period, the
number of years of which must be greater than the number of years required for
100% vesting in any such amounts.  If the employer elects to provide for payment
upon disability and/or death, and the employer applies a vesting schedule to
amounts that may be subject to such payment trigger, the employer must also
elect to apply 100% vesting in any such amounts upon disability and/or death.)

 

(2)                 ¨        A Participant incurs a Disability when the
Participant (Check at least one if Section 1.07(a)(1)(F) or if Section
1.08(e)(3) is elected):

 

(A)

 

¨

 

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

 

 

 

 

(B)

 

¨

 

is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.

 

 

 

 

 

(C)

 

¨

 

is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board.

 

 

 

 

 

(D)

 

¨

 

is determined to be disabled pursuant to the following disability insurance
program:         the definition of disability under which complies with the
requirements in regulations under Code section 409A.

 

(Note:  If more than one box above is checked, then the Participant will have a
Disability if he satisfies at least one of the descriptions corresponding to one
of such checked boxes.)

 

(3)                       x       Regardless of any payment trigger and, as
applicable, payment method, to which the Participant would otherwise be subject
pursuant to (1) above, the first to occur of the following Plan-level payment
triggers will cause payment to the Participant commencing pursuant to
Section 1.07(c)(1) below in a lump sum, provided such Plan-level payment trigger
occurs prior to the payment trigger to which the Participant would otherwise be
subject.

 

Payment Trigger

 

 

(A)

¨

 

Separation from Service prior to:

 

 

 

 

                              

 

(B)

¨

 

Separation from Service

 

(C)

x

 

Death

 

(D)

¨

 

Change in Control

 

(b)         Distribution Election Change

 

A  Participant

 

 

(1) ¨

shall

 

(2) x

shall not

 

be permitted to modify a scheduled distribution election in accordance with
Section 8.01(b) hereof.

 

8

--------------------------------------------------------------------------------


 

(c)                            Commencement of Distributions

 

(1)                                  Each lump sum distribution and the first
distribution in a series of installment payments (if applicable) shall commence
as elected in (A), (B) or (C) below:

 

(A) x             Monthly on the 8th day of the month which day next follows the
applicable triggering event described in 1.07(a).

(B) ¨                 Quarterly on the            day of the following months
                        ,                             ,
                              , or                         (list one month in
each calendar quarter) which day next follows the applicable triggering event
described in 1.07(a).

(C) ¨                 Annually on the            day of                         
(month) which day next follows the applicable triggering event described in
1.07(a).

 

(Note:  Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)

 

(2)                                        The commencement of distributions
pursuant to the events elected in Section 1.07(a)(1) and
Section 1.07(a)(3) shall be modified by application of the following:

 

(A) ¨               Separation from Service Event Delay – Separation from
Service will be treated as not having occurred for       months after the date
of such event.

 

(B) ¨                 Plan Level Delay      all distribution events (other than
those based on Specified Date or Specified Age) will be treated as not having
occurred for            days (insert number of days but not more than 30).

 

(d)         Installment Frequency and Duration

 

If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):

 

(1)             at the following intervals:

 

(A) x    Monthly commencing on the day elected in Section 1.07(c)(1).

(B) x     Quarterly commencing on the day elected in Section1.07(c)(1) (with
payments made at three-month intervals thereafter).

(C) x     Annually commencing on the day elected in Section 1.07(c)(1).

 

9

--------------------------------------------------------------------------------

 

(2)        over the following term(s) (Complete either (A) or (B)):

 

(A) x                                                 Any term of whole years
between 2 (minimum of 1) and 10 (maximum of 30).

 

(B) ¨                                                     Any of the whole year
terms selected below.

 

 

¨ 1

 

¨ 2

 

¨ 3

 

¨ 4

 

¨ 5

 

¨ 6

 

¨ 7

 

¨ 8

 

¨ 9

 

¨ 10

 

¨ 11

 

¨ 12

 

¨ 13

 

¨ 14

 

¨ 15

 

¨ 16

 

¨ 17

 

¨ 18

 

¨ 19

 

¨ 20

 

¨ 21

 

¨ 22

 

¨ 23

 

¨ 24

 

¨ 25

 

¨ 26

 

¨ 27

 

¨ 28

 

¨ 29

 

¨ 30

 

(Note:  Only elect a term of one year if Section 1.07(d)(1)(A) and/or
Section 1.07(d)(1)(B) is elected above.)

 

(e)

Conversion to Lump Sum

 

 

 

 

¨

 

Notwithstanding anything herein to the contrary , if the Participant’s vested
Account at the time such Account becomes payable to him hereunder does not
exceed $ distribution of the Participant’s vested Account shall automatically be
made in the form of a single lump sum at the time prescribed in
Section 1.07(c)(1).

 

 

 

 

(f)

Distribution Rules Applicable to Pre-effective Date Accruals

 

 

 

x

 

Benefits accrued under the Plan (subject to Code section 409A) prior to the date
in Section 1.01(b)(1) above are subject to distribution rules not described in
Section 1.07(a) through (e), and such rules are described in Attachment A Re:
PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.

 

10

--------------------------------------------------------------------------------


 

1.08       VESTING SCHEDULE

 

(a)                                  (1)           The Participant’s vested
percentage in Matching Contributions elected in Section 1.05(b)shall be based
upon the following schedule and unless Section 1.08(a)(2) is checked below will
be based on the elapsed time method as described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

100

 

 

(2)           o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

(b)                                 (1)           The Participant’s vested
percentage in Employer Contributions elected in Section 1.05(c) shall be based
upon the following schedule and unless Section 1.08(b)(2) is checked below will
be based on the elapsed time  method as described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

100

 

 

(2)           o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

(c)           ¨  Years of Service shall exclude (Check one.):

 

(1)  ¨                for new plans, service prior to the Effective Date as
defined in Section 1.01(b)(2)(A).

 

(2)  ¨     for existing plans converting from another plan document, service
prior to the original  Effective Date as defined in Section 1.01(b)(2)(B).

 

(Note:  Do not elect to apply this Section 1.08(c) if vesting is based only on
the class year method.)

 

 

(d)

¨

 

Notwithstanding anything to the contrary herein, a Participant will forfeit his
Matching Contributions and Employer Contributions (regardless of whether vested)
upon the occurrence of the following event(s):

 

 

                              

 

 

                                 

 

(Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)

 

11

--------------------------------------------------------------------------------


 

(e)                                  A Participant will be 100% vested in his
Matching Contributions and Employer Contributions upon (Check the appropriate
box(es)):

 

 

(1) ¨

 

Retirement eligibility is the date the Participant attains age 0 and completes 0
Years of Service, as defined in Section 7.03(b).

 

 

 

 

 

(2) ¨

 

Death.

 

 

 

 

 

(3) ¨

 

The date on which the Participant becomes disabled, as determined under
Section 1.07(a)(2).(Note: Participants will automatically vest upon Change in
Control if Section 1.07(a)(1)(G) is elected.)

 

(f)                                    ¨    Years of Service in Section 1.08
(a)(1) and Section 1.08 (b)(1) shall include service with the following
employers:

                                     

                                    

 

1.09       INVESTMENT DECISIONS

 

A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:

                               

                                

 

1.10       ADDITIONAL PROVISIONS

 

The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.

 

x          The Employer has completed the Superseding Provisions Addendum to
reflect the provisions of the Plan that supersede provisions of this Adoption
Agreement and/or the Basic Plan Document.

 

12

--------------------------------------------------------------------------------


 

EXECUTION PAGE

(Fidelity’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 4th day of December, 2008.

 

 

 

Employer

Arch Capital Group (U.S.) Inc.

 

 

 

 

By

/s/ Fred S. Eichler

 

 

 

 

Title

SVP & CFO

 

13

--------------------------------------------------------------------------------


 

EXECUTION PAGE

(Employer’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 4th day of December, 2008.

 

 

 

Employer

Arch Capital Group (U.S.) Inc.

 

 

 

 

By

/s/ Fred S. Eichler

 

 

 

 

Title

SVP & CFO

 

14

--------------------------------------------------------------------------------


 

 AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

 

 

Employer:

 

Arch Capital Group (U.S.) Inc.

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

15

--------------------------------------------------------------------------------


 

 AMENDMENT EXECUTION PAGE

(Employer’s Copy)

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

 

 

Employer:

 

Arch Capital Group (U.S.) Inc.

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

 ATTACHMENT A

 

Re:   409A GRANDFATHER AND PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

1.  Grandfathered Plan Benefits.  It is intended that benefits that were accrued
and vested under the Plan on December 31, 2004 will satisfy the grandfather
provisions of Section 409A of the Code so that such benefits (together with
earnings thereon, determined in accordance with Section 409A of the Code)
(collectively, “Pre Effective Date Accruals”) will not be subject to
Section 409A of the Code.  No amendment to this Plan made after October 3, 2004
will apply to such Pre Effective Date Accruals unless the amendment specifically
provides that it applies thereto; provided, however, that amendments changing
notional investment measures for benefits under the Plan shall apply to Pre
Effective Date Accruals so long as such amendments do not constitute a material
modification for purposes of Section 409A of the Code and do not cause such Pre
Effective Date Accruals to lose their grandfathered status under Section 409A of
the Code.  Without limiting the generality of the foregoing, Pre Effective Date
Accruals will be distributed in accordance with the distribution rules in effect
under the Plan on October 3, 2004.

 

2.  Grandfathered Benefits Under Arch Deferred Compensation Plan.  It is
intended that benefits that were accrued and vested on December 31, 2004 under
the Arch Deferred Compensation Plan (the “Arch Plan”), which has been merged
with and into the Plan, will satisfy the grandfather provisions of Section 409A
of the Code so that such benefits (together with earnings thereon, determined in
accordance with Section 409A of the Code) (collectively, “Arch Plan Pre
Effective Date Accruals”) will not be subject to Section 409A of the Code.  No
amendment to this Plan or the Arch Plan made after October 3, 2004 will apply to
such Arch Plan Pre Effective Date Accruals unless the amendment specifically
provides that it applies thereto; provided, however, that amendments changing
notional investment measures for benefits under the Arch Plan shall apply to
Arch Plan Pre Effective Date Accruals so long as such amendments do not
constitute a material modification for purposes of Section 409A of the Code and
do not cause such Arch Plan Pre Effective Date Accruals to lose their
grandfathered status under Section 409A of the Code.  Without limiting the
generality of the foregoing, Arch Plan Pre Effective Date Accruals will be
distributed in accordance with the distribution rules in effect under the Arch
Plan on October 3, 2004.

 

17

--------------------------------------------------------------------------------

 

ATTACHMENT B

 

Re:  SUPERSEDING PROVISIONS
for

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

(a)   Superseding Provision(s) — The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:

 

1.  Section 1.01(b) shall be replaced in its entirety with the following:

 

(b)                                 Plan Status (Check one.):

 

(1)                                  Adoption Agreement effective date: 
11/15/2008.

 

(2)                                  The Adoption Agreement effective date is
(Check (A) or check and complete (B)):

 

(A)   ¨    A new Plan effective date.

 

(B)   x    An amendment and restatement of the Plan.

 

(3)                                  Attachment A sets forth special effective
date and grandfather rules under the Plan for purposes of Section 409A of the
Code.

 

2.  Section 1.05(a)(2) shall be replaced in its entirety with the following:

 

(2)          x          Deferral Contributions with respect to Bonus
Compensation* only. The Employer requires Participants to enter into a special
salary reduction agreement to make Deferral Contributions with respect to one or
more Bonuses, subject to minimum and maximum deferral limitations, as provided
in the table below.

 

--------------------------------------------------------------------------------

*Determined without excluding compensation earned up to the limits imposed by
Section 401(a)(17).

 

Deferral Contributions
Type of Bonus

 

Treated As

 

Dollar Amount

 

% Amount

 

 

Performance
Based

 

Non-
Performance
Based

 

Min

 

Max

 

Min

 

Max

 

Bonus Compensation

 

 

 

Yes

 

 

 

 

 

0

 

100

 

 

(Note:  With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus

 

18

--------------------------------------------------------------------------------


 

identified as a Performance-based Bonus above does not constitute a
Performance-based Bonus with respect to any Participant, such Bonus will be
treated as a Non-Performance-based Bonus with respect to such Participant.)

 

3.  Section 1.05(b)(3) shall be replaced in its entirety with the following:

 

(3)                            x                Matching Contribution Limits
(Check the appropriate box (es)):

 

(A)  x               Deferral Contributions in excess of 6 % of the Employee
Participant’s Non-Bonus Compensation for the calendar year shall not be
considered for Matching Contributions.  Bonus contributions for the calendar
year shall not be considered for Matching Contributions.

 

(B)  ¨                   Matching Contributions for each Employee Participant
for each calendar year shall be limited to $               .

 

4.  Section 1.07(f) shall be replaced in its entirety with the following:

 

(f)                        Distribution Rules Applicable to Pre-effective Date
Accruals

 

x        Benefits accrued and vested under the Plan on December 31, 2004,
together with earnings thereon determined in accordance with Section 409A of the
Code, are subject to distribution rules not described in Section 1.07(a) through
(e), and such rules are described in Attachment A Re: 409A GRANDFATHER AND PRE
EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.

 

5  New Section 7.09 of the Basic Plan Document is hereby added immediately
following Section 7.08 to read as follows:

 

“7.09 Obligor.  Notwithstanding any provision of the Plan to the contrary,
benefits payable under the Plan to a Participant or his or her Beneficiary shall
be the obligation of the Employer who actually employs (or, in the case a
Participant who is no longer employed by an Employer, last employed) the
Participant; provided, however, that in the event the Participant’s employer
fails to make a payment of benefits to the Participant or his or her Beneficiary
when due under the terms of the Plan, Arch Capital Group, Ltd. (the parent
company of the Employers) shall be obligated to make such benefit payments in
accordance with the terms of the Plan.”

 

(b)        Superseding Provisions Applicable Only to Class A Participants—The
following provisions supersede other provisions of this Adoption Agreement
and/or the Basic Plan Document as described below but only as applied to Class A
Participants:

 

19

--------------------------------------------------------------------------------


 

1.  For purposes of this Plan, “Class A Participants” shall be those Employees
designated in writing by the Employer as Class A Participants, which writing is
hereby incorporated herein.

 

2.  Section 1.05(a)(1) shall be replaced in its entirety with the following
solely in the case of Class A Participants:

 

(1)          x                             Deferral Contributions*.  Subject to
any minimum or maximum deferral amount provided below, the Employer shall make a
Deferral Contribution in accordance with, and subject to, Section 4.01 on behalf
of each Participant who has an executed salary reduction agreement in effect
with the Employer for the applicable calendar year (or portion of the applicable
calendar year).

 

--------------------------------------------------------------------------------

*Determined without excluding compensation earned up to the limits imposed by
Section 401(a)(17).

 

Deferral Contributions
Type of Compensation

 

Dollar Amount

 

% Amount

 

 

Min

 

Max

 

Min

 

Max

 

Non-Bonus Compensation

 

 

 

 

 

0

 

50

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

3.  Section 1.05(b) shall be replaced in its entirety solely in the case of
Class A Participants by not checking any boxes therein.  Accordingly, no
matching contributions shall be made in respect of Class A Participants.

 

4.  Section 1.05(c)(1) shall be replaced in its entirety solely in the case of
Class A Participants by not checking the box therein.  Accordingly, fixed
Employer Contributions shall not be made in respect of Class A Participants.

 

(c)         Plan Merger.  Effective as of December 15, 2008, the Arch Deferred
Compensation Plan is hereby merged with and into this Plan and, after such time,
all benefits accrued under the Arch Deferred Compensation Plan shall be governed
by and payable in accordance with the terms of this Plan, subject to the
applicable grandfather provisions set forth in Attachment A to this Plan;
provided, however, that, subject to the transition election provisions set forth
in (d) below, benefits under the Arch Deferred Compensation Plan that were
accrued at the time of its merger with and into this Plan, as well as any
additional benefits for participants under the Arch Deferred Compensation Plan
from deferrals of compensation for calendar year 2008 (including any bonus for
calendar year 2008 and prior years paid during calendar year 2009) that are made
pursuant to a deferral election previously made under the Arch Deferred
Compensation Plan, shall be paid in the form of the applicable distribution
elections in effect under the Arch Deferred Compensation Plan at the time of the
merger.

 

20

--------------------------------------------------------------------------------


 

(d)        Transition Distribution Elections.  Notwithstanding anything in this
Plan to the contrary, each Participant may elect, with respect to benefits under
the Plan (other than (A) amounts deferred for calendar year 2009 and later
years, which are covered in the second paragraph of this paragraph (d), and
(B) “Pre-Effective Date Accruals” or “Arch Plan Pre-Effective Date Accruals” (as
such terms are defined in Attachment A to this Plan)), including benefits merged
into the Plan from the Arch Deferred Compensation Plan that do not constitute
“Arch Plan Pre-Effective Date Accruals”, to change their distribution elections
with respect to such portion of their account (including any notional earnings
credited to such benefits under the Plan), provided that (i) no such election
may be made in calendar year 2008 to cause a distribution to occur in calendar
year 2008 that would not otherwise have occurred in calendar year 2008; (ii) no
such election may be made in calendar year 2008 to cause a distribution
scheduled to occur in calendar year 2008 to occur in a later year; (iii) such
election shall not be made after December 19, 2008 and it shall be irrevocable;
(iv) any such new distribution election must be in the form of (X) a single lump
sum in cash or (Y) a systematic cash withdrawal plan in annual, monthly, or
quarterly installments over a period of years not to exceed ten years, in either
case beginning either (I) upon separation from service of the Participant with
the Company (II) upon the earlier of a date specified by the Participant in his
or her election or separation from service of the Participant with the Company,
or (III) in the case of a Participant whose separation from service has occurred
before December 1, 2008, upon a date specified by the Participant in his or her
election; and (v) any such new distribution election shall be made in the manner
set forth in the Plan;

 

Notwithstanding anything in this Plan to the contrary, each Participant may
elect, with respect to benefits under the Plan attributable to amounts deferred
for calendar year 2009 and later years (which distribution election shall apply
to the distribution of bonus amounts that, absent a deferral under the Plan,
would have been paid in calendar years after 2009) to change their distribution
elections with respect to such portion of their account (including any notional
earnings credited to such benefits under the Plan), provided that (i) no such
election may be made in calendar year 2008 to cause a distribution to occur in
calendar year 2008 that would not otherwise have occurred in calendar year 2008;
(ii) no such election may be made in calendar year 2008 to cause a distribution
scheduled to occur in calendar year 2008 to occur in a later year; (iii) such
election shall not be made after December 19, 2008 and it shall be irrevocable;
(iv) any such new distribution election must be for a form of distribution
permitted by the Plan; and (v) any such new distribution election shall be made
in the manner set forth in the Plan.

 

It is intended that this paragraph (d) be operated in accordance with Q&A
A-19(c) of Internal Revenue Service Notice 2005-1, Section XI(C) of the preamble
to Proposed Treasury Regulations under Section 409A dated October 4, 2005
(Application of Section 409A to Nonqualified Deferred Compensation Plans), and
Section 3.02 of Internal Revenue Service Notice 2007-86.

 

(e)         Transition Deferral Elections.  Notwithstanding anything in this
Plan to the contrary, each Participant who has participated in the “formula
approach” portion of Arch’s Incentive Compensation Plan and, as a result, has
bonuses that are determined based on performance, over a multiyear development
period, of policies, binders or contracts of insurance or reinsurance having an
inception or renewal date during a particular calendar year (a “Policy Year”),
may make an election to defer a percentage of such Participant’s bonuses that
are otherwise paid after calendar year 2009 and are attributable to Policy Years
prior to calendar year 2009 (including carryforwards from such Policy Years),
provided that the election must be made on or prior to December 19, 2008 and
(except as otherwise set forth in Section 4.01(c) of the Plan) it shall be
irrevocable.  Failure of such a Participant to make a deferral election under
this

 

21

--------------------------------------------------------------------------------


 

paragraph (e) shall result in such bonus amounts not being deferred under the
Plan.  However, for the avoidance of doubt, such Participant’s bonus deferral
elections made prior to June 30, 2008 for bonus payable in 2009 shall apply to
bonus amounts otherwise payable in 2009, without regard to which Policy Years
they are attributable.

 

(f)           Formula Approach Bonus Deferral Elections.  For the avoidance of
doubt, each Participant who participates in the “formula approach” portion of
Arch’s Incentive Compensation Plan and, as a result, has bonuses that are
determined based on performance, over a multiyear development period, of
policies, binders or contracts of insurance or reinsurance having an inception
or renewal date during a particular calendar year (a “Policy Year”) may make an
election prior to the beginning of the Policy Year to defer a percentage of such
Participant’s bonus that is attributable to the Policy Year, whether it is paid
in the year immediately following the Policy Year or at any later time based on
further performance during the applicable development period.  Such a deferral
election shall, except as otherwise set forth in Section 4.01(c) of the Plan, be
irrevocable and shall apply to all bonus payments for the applicable Policy
Year, including any carryforwards from the Policy Year.  Failure of a
Participant to make a deferral election in accordance with this paragraph
(f) for bonus paid for a Policy Year shall result in no deferral under the Plan
for bonus from such Policy Year.

 

22

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Re:   409A GRANDFATHER AND PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

1.  Grandfathered Plan Benefits.  It is intended that benefits that were accrued
and vested under the Plan on December 31, 2004 will satisfy the grandfather
provisions of Section 409A of the Code so that such benefits (together with
earnings thereon, determined in accordance with Section 409A of the Code)
(collectively, “Pre Effective Date Accruals”) will not be subject to
Section 409A of the Code.  No amendment to this Plan made after October 3, 2004
will apply to such Pre Effective Date Accruals unless the amendment specifically
provides that it applies thereto; provided, however, that amendments changing
notional investment measures for benefits under the Plan shall apply to Pre
Effective Date Accruals so long as such amendments do not constitute a material
modification for purposes of Section 409A of the Code and do not cause such Pre
Effective Date Accruals to lose their grandfathered status under Section 409A of
the Code.  Without limiting the generality of the foregoing, Pre Effective Date
Accruals will be distributed in accordance with the distribution rules in effect
under the Plan on October 3, 2004.

 

2.  Grandfathered Benefits Under Arch Deferred Compensation Plan.  It is
intended that benefits that were accrued and vested on December 31, 2004 under
the Arch Deferred Compensation Plan (the “Arch Plan”), which has been merged
with and into the Plan, will satisfy the grandfather provisions of Section 409A
of the Code so that such benefits (together with earnings thereon, determined in
accordance with Section 409A of the Code) (collectively, “Arch Plan Pre
Effective Date Accruals”) will not be subject to Section 409A of the Code.  No
amendment to this Plan or the Arch Plan made after October 3, 2004 will apply to
such Arch Plan Pre Effective Date Accruals unless the amendment specifically
provides that it applies thereto; provided, however, that amendments changing
notional investment measures for benefits under the Arch Plan shall apply to
Arch Plan Pre Effective Date Accruals so long as such amendments do not
constitute a material modification for purposes of Section 409A of the Code and
do not cause such Arch Plan Pre Effective Date Accruals to lose their
grandfathered status under Section 409A of the Code.  Without limiting the
generality of the foregoing, Arch Plan Pre Effective Date Accruals will be
distributed in accordance with the distribution rules in effect under the Arch
Plan on October 3, 2004.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Re:  SUPERSEDING PROVISIONS
for

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

(a)         Superseding Provision(s) — The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:

 

1.  Section 1.01(b) shall be replaced in its entirety with the following:

 

(b)                                 Plan Status (Check one.):

 

(1)                                  Adoption Agreement effective date: 
11/15/2008.

 

(2)                                  The Adoption Agreement effective date is
(Check (A) or check and complete (B)):

 

(A)   ¨   A new Plan effective date.

 

(B)   x   An amendment and restatement of the Plan.

 

(3)                                  Attachment A sets forth special effective
date and grandfather rules under the Plan for purposes of Section 409A of the
Code.

 

2.  Section 1.05(a)(2) shall be replaced in its entirety with the following:

 

(2)   x         Deferral Contributions with respect to Bonus Compensation* only.
The Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.

 

--------------------------------------------------------------------------------

*Determined without excluding compensation earned up to the limits imposed by
Section 401(a)(17).

 

Deferral Contributions
Type of Bonus

 

Treated As

 

Dollar Amount

 

% Amount

 

 

Performance
Based

 

Non-
Performance
Based

 

Min

 

Max

 

Min

 

Max

 

Bonus Compensation

 

 

 

Yes

 

 

 

 

 

0

 

100

 

 

(Note:  With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

1

--------------------------------------------------------------------------------


 

3.  Section 1.05(b)(3) shall be replaced in its entirety with the following:

 

(3)                            x                Matching Contribution Limits
(Check the appropriate box (es)):

 

(A)  x               Deferral Contributions in excess of 6 % of the Employee
Participant’s Non-Bonus Compensation for the calendar year shall not be
considered for Matching Contributions.  Bonus contributions for the calendar
year shall not be considered for Matching Contributions.

 

(B)  ¨                   Matching Contributions for each Employee Participant
for each calendar year shall be limited to $               .

 

4.  Section 1.07(f) shall be replaced in its entirety with the following:

 

(f)                        Distribution Rules Applicable to Pre-effective Date
Accruals

 

x        Benefits accrued and vested under the Plan on December 31, 2004,
together with earnings thereon determined in accordance with Section 409A of the
Code, are subject to distribution rules not described in Section 1.07(a) through
(e), and such rules are described in Attachment A Re: 409A GRANDFATHER AND PRE
EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.

 

5  New Section 7.09 of the Basic Plan Document is hereby added immediately
following Section 7.08 to read as follows:

 

“7.09 Obligor.  Notwithstanding any provision of the Plan to the contrary,
benefits payable under the Plan to a Participant or his or her Beneficiary shall
be the obligation of the Employer who actually employs (or, in the case a
Participant who is no longer employed by an Employer, last employed) the
Participant; provided, however, that in the event the Participant’s employer
fails to make a payment of benefits to the Participant or his or her Beneficiary
when due under the terms of the Plan, Arch Capital Group, Ltd. (the parent
company of the Employers) shall be obligated to make such benefit payments in
accordance with the terms of the Plan.”

 

(b)        Superseding Provisions Applicable Only to Class A Participants—The
following provisions supersede other provisions of this Adoption Agreement
and/or the Basic Plan Document as described below but only as applied to Class A
Participants:

 

1.  For purposes of this Plan, “Class A Participants” shall be those Employees
designated in writing by the Employer as Class A Participants, which writing is
hereby incorporated herein.

 

2

--------------------------------------------------------------------------------


 

2.  Section 1.05(a)(1) shall be replaced in its entirety with the following
solely in the case of Class A Participants:

 

(1)          x                             Deferral Contributions*.  Subject to
any minimum or maximum deferral amount provided below, the Employer shall make a
Deferral Contribution in accordance with, and subject to, Section 4.01 on behalf
of each Participant who has an executed salary reduction agreement in effect
with the Employer for the applicable calendar year (or portion of the applicable
calendar year).

 

--------------------------------------------------------------------------------

*Determined without excluding compensation earned up to the limits imposed by
Section 401(a)(17).

 

Deferral Contributions
Type of Compensation

 

Dollar Amount

 

% Amount

 

 

Min

 

Max

 

Min

 

Max

 

Non-Bonus Compensation

 

 

 

 

 

0

 

50

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

3.  Section 1.05(b) shall be replaced in its entirety solely in the case of
Class A Participants by not checking any boxes therein.  Accordingly, no
matching contributions shall be made in respect of Class A Participants.

 

4.  Section 1.05(c)(1) shall be replaced in its entirety solely in the case of
Class A Participants by not checking the box therein.  Accordingly, fixed
Employer Contributions shall not be made in respect of Class A Participants.

 

(c)         Plan Merger.  Effective as of December 15, 2008, the Arch Deferred
Compensation Plan is hereby merged with and into this Plan and, after such time,
all benefits accrued under the Arch Deferred Compensation Plan shall be governed
by and payable in accordance with the terms of this Plan, subject to the
applicable grandfather provisions set forth in Attachment A to this Plan;
provided, however, that, subject to the transition election provisions set forth
in (d) below, benefits under the Arch Deferred Compensation Plan that were
accrued at the time of its merger with and into this Plan, as well as any
additional benefits for participants under the Arch Deferred Compensation Plan
from deferrals of compensation for calendar year 2008 (including any bonus for
calendar year 2008 and prior years paid during calendar year 2009) that are made
pursuant to a deferral election previously made under the Arch Deferred
Compensation Plan, shall be paid in the form of the applicable distribution
elections in effect under the Arch Deferred Compensation Plan at the time of the
merger.

 

(d)        Transition Distribution Elections.  Notwithstanding anything in this
Plan to the contrary, each Participant may elect, with respect to benefits under
the Plan (other than (A) amounts deferred for calendar year 2009 and later
years, which are covered in the second paragraph of this paragraph (d), and
(B) “Pre-Effective Date Accruals” or “Arch Plan Pre-Effective Date Accruals” (as
such terms are defined in Attachment A to this Plan)), including benefits merged

 

3

--------------------------------------------------------------------------------


 

into the Plan from the Arch Deferred Compensation Plan that do not constitute
“Arch Plan Pre-Effective Date Accruals”, to change their distribution elections
with respect to such portion of their account (including any notional earnings
credited to such benefits under the Plan), provided that (i) no such election
may be made in calendar year 2008 to cause a distribution to occur in calendar
year 2008 that would not otherwise have occurred in calendar year 2008; (ii) no
such election may be made in calendar year 2008 to cause a distribution
scheduled to occur in calendar year 2008 to occur in a later year; (iii) such
election shall not be made after December 19, 2008 and it shall be irrevocable;
(iv) any such new distribution election must be in the form of (X) a single lump
sum in cash or (Y) a systematic cash withdrawal plan in annual, monthly, or
quarterly installments over a period of years not to exceed ten years, in either
case beginning either (I) upon separation from service of the Participant with
the Company (II) upon the earlier of a date specified by the Participant in his
or her election or separation from service of the Participant with the Company,
or (III) in the case of a Participant whose separation from service has occurred
before December 1, 2008, upon a date specified by the Participant in his or her
election; and (v) any such new distribution election shall be made in the manner
set forth in the Plan;

 

Notwithstanding anything in this Plan to the contrary, each Participant may
elect, with respect to benefits under the Plan attributable to amounts deferred
for calendar year 2009 and later years (which distribution election shall apply
to the distribution of bonus amounts that, absent a deferral under the Plan,
would have been paid in calendar years after 2009) to change their distribution
elections with respect to such portion of their account (including any notional
earnings credited to such benefits under the Plan), provided that (i) no such
election may be made in calendar year 2008 to cause a distribution to occur in
calendar year 2008 that would not otherwise have occurred in calendar year 2008;
(ii) no such election may be made in calendar year 2008 to cause a distribution
scheduled to occur in calendar year 2008 to occur in a later year; (iii) such
election shall not be made after December 19, 2008 and it shall be irrevocable;
(iv) any such new distribution election must be for a form of distribution
permitted by the Plan; and (v) any such new distribution election shall be made
in the manner set forth in the Plan.

 

It is intended that this paragraph (d) be operated in accordance with Q&A
A-19(c) of Internal Revenue Service Notice 2005-1, Section XI(C) of the preamble
to Proposed Treasury Regulations under Section 409A dated October 4, 2005
(Application of Section 409A to Nonqualified Deferred Compensation Plans), and
Section 3.02 of Internal Revenue Service Notice 2007-86.

 

(e)         Transition Deferral Elections.  Notwithstanding anything in this
Plan to the contrary, each Participant who has participated in the “formula
approach” portion of Arch’s Incentive Compensation Plan and, as a result, has
bonuses that are determined based on performance, over a multiyear development
period, of policies, binders or contracts of insurance or reinsurance having an
inception or renewal date during a particular calendar year (a “Policy Year”),
may make an election to defer a percentage of such Participant’s bonuses that
are otherwise paid after calendar year 2009 and are attributable to Policy Years
prior to calendar year 2009 (including carryforwards from such Policy Years),
provided that the election must be made on or prior to

 

4

--------------------------------------------------------------------------------


 

December 19, 2008 and (except as otherwise set forth in Section 4.01(c) of the
Plan) it shall be irrevocable.  Failure of such a Participant to make a deferral
election under this paragraph (e) shall result in such bonus amounts not being
deferred under the Plan.  However, for the avoidance of doubt, such
Participant’s bonus deferral elections made prior to June 30, 2008 for bonus
payable in 2009 shall apply to bonus amounts otherwise payable in 2009, without
regard to which Policy Years they are attributable.

 

(f)            Formula Approach Bonus Deferral Elections.  For the avoidance of
doubt, each Participant who participates in the “formula approach” portion of
Arch’s Incentive Compensation Plan and, as a result, has bonuses that are
determined based on performance, over a multiyear development period, of
policies, binders or contracts of insurance or reinsurance having an inception
or renewal date during a particular calendar year (a “Policy Year”) may make an
election prior to the beginning of the Policy Year to defer a percentage of such
Participant’s bonus that is attributable to the Policy Year, whether it is paid
in the year immediately following the Policy Year or at any later time based on
further performance during the applicable development period.  Such a deferral
election shall, except as otherwise set forth in Section 4.01(c) of the Plan, be
irrevocable and shall apply to all bonus payments for the applicable Policy
Year, including any carryforwards from the Policy Year.  Failure of a
Participant to make a deferral election in accordance with this paragraph
(f) for bonus paid for a Policy Year shall result in no deferral under the Plan
for bonus from such Policy Year.

 

(g)         Special Employer Contribution.  Effective December 15, 2008, for
services performed prior to such date, the Employer credited a special one-time
Employer Contribution in an amount equal to $2,466,526 to the account of
Constantine Iordanou, a Participant, in accordance with Section 1.05(c)(2) of
the Plan Adoption Agreement, and such Employer Contribution is vested in full.

 

5

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

 

 

Plan Name:

 

Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”)

 

 

 

Employer:

 

Arch Capital Group (U.S.) Inc.

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

Attachment B

 

December 15, 2008

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

/s/ Martin Nilsen

 

 

 

 

 

By: Martin Nilsen

 

 

 

 

 

Title: SVP and Secretary

 

 

 

 

 

Date: December 11, 2008

 

--------------------------------------------------------------------------------

 

TRUST AGREEMENT

 

Between

 

--------------------------------------------------------------------------------

 

Arch Capital Group (U.S.) Inc.

 

And

 

FIDELITY MANAGEMENT TRUST COMPANY

 

--------------------------------------------------------------------------------

 

Arch Capital Group (US) Inc.  Exec. Supplemental Non-Qualified
Savings and Retirement Plan Trust

 

 

Dated as of November 15, 2008

 

Plan Number:44023

 

ECM NQ 2007 TA

(07/2007)

 

2/12/2009

Ó 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

1

Definitions

 

1

 

 

 

 

2

Trust

 

3

 

(a) Establishment

 

 

 

(b) Grantor Trust

 

 

 

(c) Trust Assets

 

 

 

(d) Non-Assignment

 

 

 

 

 

 

3

Payments to Sponsor

 

3

 

 

 

 

4

Disbursement

 

4

 

(a) Directions from Sponsor

 

 

 

(b) Limitations

 

 

 

 

 

 

5

Investment of Trust

 

4

 

(a) Selection of Investment Options

 

 

 

(b) Available Investment Options

 

 

 

(c) Investment Directions

 

 

 

(d) Funding Mechanism

 

 

 

(e) Mutual Funds

 

 

 

(f) Trustee Powers

 

 

 

 

 

 

6

Recordkeeping and Administrative Services to Be Performed

 

7

 

(a) Accounts

 

 

 

(b) Inspection and Audit

 

 

 

(c) Notice of Plan Amendment

 

 

 

(d) Returns, Reports and Information

 

 

 

 

 

 

7

Compensation and Expenses

 

8

 

 

 

 

8

Directions and Indemnification

 

8

 

(a) Directions from Sponsor

 

 

 

(b) Directions from Participants

 

 

 

(c) Indemnification

 

 

 

(d) Survival

 

 

 

 

 

 

9

Resignation or Removal of Trustee

 

9

 

(a) Resignation and Removal

 

 

 

(b) Termination

 

 

 

(c) Notice Period

 

 

 

(d) Transition Assistance

 

 

 

(e) Failure to Appoint Successor

 

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

Section

 

Page

 

 

 

10

Successor Trustee

 

10

 

(a) Appointment

 

 

 

(b) Acceptance

 

 

 

(c) Corporate Action

 

 

 

 

 

 

11

Resignation, Removal, and Termination Notices

 

10

 

 

 

 

12

Duration

 

11

 

 

 

 

13

Insolvency of Sponsor

 

11

 

 

 

 

14

Amendment or Modification

 

12

 

 

 

 

15

Electronic Services

 

12

 

 

 

 

16

General

 

13

 

(a) Performance by Trustee, its Agent or Affiliates

 

 

 

(b) Entire Agreement

 

 

 

(c) Waiver

 

 

 

(d) Successors and Assigns

 

 

 

(e) Partial Invalidity

 

 

 

(f) Section Headings

 

 

 

 

 

 

17

Assignment

 

14

 

 

 

 

18

Force Majeure

 

14

 

 

 

 

19

Confidentiality

 

14

 

 

 

 

20

Situs of Trust Assets

 

15

 

 

 

 

21

Governing Law

 

15

 

(a) Massachusetts Law Controls

 

 

 

(b) Trust Agreement Controls

 

 

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT, dated as of the 15th day of November 2008, between Arch Capital
Group (U.S.) Inc., a Delaware corporation, having an office at One Liberty
Plaza, New York, NY 10006 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST
COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Sponsor is the sponsor of the Plan; and

 

WHEREAS, the Sponsor wishes to restate, in its entirety, by entering into this
Agreement, the irrevocable trust originally established on December 18, 1995,
with regard to the Plan and to contribute to the Trust assets that shall be held
therein, subject to the claims of Sponsor’s creditors in the event of Sponsor’s
Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that the Trust shall not affect the
status of the Plan as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”);

 

WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

WHEREAS, the Trustee is willing to hold and invest the aforesaid assets in trust
among several investment options selected by the Sponsor.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

 

Section 1.  Definitions.  The following terms as used in this Trust Agreement
have the meanings indicated unless the context clearly requires otherwise:

 

(a)                      “Agreement” shall mean this Trust Agreement, as the
same may be amended and in effect from time to time.

 

(b)                     “Business Day” shall mean any day on which the New York
Stock Exchange (NYSE) is open.

 

(c)                      “Code” shall mean the Internal Revenue Code of 1986, as
it has been or may be amended from

 

1

--------------------------------------------------------------------------------


 

time to time.

 

(d)                     “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it has been or may be amended from time to time.

 

(e)                      “Fidelity Mutual Fund” shall mean any investment
company advised by Fidelity Management & Research Company or any of its
affiliates.

 

(f)                        “Insolvency” shall mean that the Sponsor is or has
become insolvent as defined in Section 13(a).

 

(g)                     “Mutual Fund” shall refer both to Fidelity Mutual Funds
and Non-Fidelity Mutual Funds.

 

(h)                     “Non-Fidelity Mutual Fund” shall mean certain investment
companies not advised by Fidelity Management & Research Company or any of its
affiliates.

 

(i)                         “Participant” shall mean, with respect to the Plan,
any individual who has accrued a benefit under the Plan, which has not yet been
fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the benefit of such an individual until such
benefit has been fully distributed and/or forfeited.

 

(j)                         “Permissible Investment” shall mean any of the
investments specified by the Sponsor as available for investment of assets of
the Trust and agreed to by the Trustee. The Permissible Investments shall be
listed in the Service Agreement.

 

(k)                      “Plan” shall mean the plan or plans described in the
Service Agreement.

 

(l)                         “Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

 

(m)                   “Reporting Date” shall mean the last day of each calendar
quarter, the date as of which the Trustee resigns or is removed pursuant to this
Agreement and the date as of which this Agreement terminates pursuant to
Section 9 hereof.

 

(n)                     “Service Agreement” shall mean the agreement between the
Trustee and the Sponsor for the Trustee, through certain affiliates and related
companies, to provide administrative and recordkeeping services for the Plan.

 

(o)                     “Sponsor” shall mean Arch Capital Group (U.S.) Inc., as
identified in the first paragraph of this Agreement, or any successor to all or
substantially all of its businesses which, by agreement, operation of law or
otherwise, assumes the responsibility of the Sponsor under this Agreement.

 

(p)                     “Trust” shall mean the Arch Capital Group (U.S.) Inc. 
Exec. Supplemental Non-Qualified Savings and Retirement Plan Trust, being the
trust restated by the Sponsor and the Trustee pursuant to the provisions of the
Agreement.

 

(q)                     “Trustee” shall mean Fidelity Management Trust Company,
a Massachusetts trust company and any successor to all or substantially all of
its trust business.  The term Trustee shall also include any successor trustee
appointed pursuant to this Agreement to the extent such successor agrees to
serve as Trustee under the Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 2.  Trust.

 

(a)                Establishment.  The Sponsor hereby establishes the Trust with
the Trustee.  The Trust shall consist of an initial contribution of money or
other property acceptable to the Trustee in its sole discretion, made by the
Sponsor or transferred from a previous trustee, such additional sums of money as
shall from time to time be delivered to the Trustee, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income.  The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement.  In accepting this Trust, the
Trustee shall be accountable for the assets received by it, subject to the terms
and conditions of the Agreement.

 

(b)               Grantor Trust.  The Trust is intended to be a grantor trust,
of which the Sponsor is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code, and shall be construed
accordingly.

 

(c)                Trust Assets.  The principal of the Trust, and any earnings
thereon shall be held separate and apart from other funds of the Sponsor and
shall be used exclusively for the uses and purposes of Participants and general
creditors as herein set forth.  Participants and their beneficiaries shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust.  Any rights created under the Plan and the Agreement shall be mere
unsecured contractual rights of Participants and their beneficiaries against the
Sponsor.  Any assets held by the Trust will be subject to the claims of the
Sponsor’s general creditors under federal and state law in the event of
Insolvency, as defined in this Agreement.

 

(d)               Non-Assignment.  Benefit payments to Participants and their
beneficiaries from the Trust may not be anticipated, assigned (either at law or
in equity), alienated, pledged, encumbered, or subjected to attachment,
garnishment, levy, execution, or other legal or equitable process. 
Nothwithstanding anything in this Agreement to the contrary, the Sponsor can
direct the Trustee to disperse monies pursuant to a domestic relations order as
defined in Code section 414(p)(1)(B) in accordance with Section 4(a).

 

Section 3.  Payments to Sponsor.  Except as provided under the Agreement, the
Sponsor shall have no right to retain or divert to others any of the Trust
assets before all benefit payments have been made to the Participants and their
beneficiaries pursuant to the terms of the Plan.  The Sponsor may direct the
Trustee in writing to pay the Sponsor any amount in excess of the amount needed
to pay all of the benefits accrued under the Plan as of the date of such
payment.

 

3

--------------------------------------------------------------------------------


 

Section 4.  Disbursements.

 

(a)          Directions from Sponsor.

 

(i)                           If the Service Agreement provides that the Trustee
will make distributions of Plan benefits directly to Participants and
beneficiaries, the Trustee shall disburse monies to Participants and their
beneficiaries for benefit payments in the amounts that the Sponsor directs from
time to time in writing.  The Trustee shall have no responsibility to ascertain
whether the Sponsor’s direction complies with the terms of the Plan or of any
applicable law.  The Trustee shall be responsible for federal or state income
tax reporting or withholding with respect to such Plan benefits.  The Trustee
shall not be responsible for tax reporting or withholding of FICA (Social
Security and Medicare), any federal or state unemployment, or local tax with
respect to Plan distributions.

 


(II)                        IF THE SERVICE AGREEMENT PROVIDES THAT THE SPONSOR
SHALL BE RESPONSIBLE FOR MAKING DISTRIBUTIONS OF BENEFITS TO PARTICIPANTS AND
BENEFICIARIES, THEN THE TRUSTEE SHALL DISBURSE MONIES TO THE SPONSOR FOR BENEFIT
PAYMENTS IN THE AMOUNTS THAT THE SPONSOR DIRECTS FROM TIME TO TIME IN WRITING. 
THE TRUSTEE SHALL HAVE NO RESPONSIBILITY TO ASCERTAIN WHETHER THE SPONSOR’S
DIRECTION COMPLIES WITH THE TERMS OF THE PLAN OR ANY APPLICABLE LAW.  THE
TRUSTEE SHALL NOT BE RESPONSIBLE FOR:  (1) MAKING BENEFIT PAYMENTS TO
PARTICIPANTS UNDER THE PLAN; OR, (2)  ANY FEDERAL, STATE OR LOCAL TAX REPORTING
OR WITHHOLDING OF ANY KIND WITH RESPECT TO SUCH PLAN BENEFITS.


 

(b)         Limitations.  The Trustee shall not be required to make any
disbursement in excess of the net realizable value of the assets of the Trust at
the time of the disbursement.

 

Section 5.  Investment of Trust.

 

(a)          Selection of Investment Options.  The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.

 

(b)         Available Investment Options.  The Sponsor shall direct the Trustee
as to what investment options the Trust shall be invested in (i) during the
Reconciliation Period, and (ii) following the Reconciliation Period, subject to
the following limitations.  The Sponsor may include only Permissible Investments
as described in the Service Agreement; provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion.  The Sponsor may add
or remove investment options with the consent of the Trustee and upon mutual
amendment of the Service Agreement to reflect such additions.

 

4

--------------------------------------------------------------------------------


 

(c)          Investment Directions.  In order to provide for an accumulation of
assets comparable to the contractual liabilities accruing under the Plan, the
Sponsor may direct the Trustee in writing to invest the assets held in the Trust
to correspond to the hypothetical investments made for Participants in
accordance with their direction under the Plan.

 

(d)         Funding Mechanism.  The Sponsor’s designation of available
investment options under paragraphs (a) and (b) above, the maintenance of
accounts for each Participant under the Plan and the crediting of investments to
such accounts, and the exercise by Participants of any powers relating to
investments under this Section 5 are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the Plan.  As further provided in the Agreement, no
Participant or beneficiary will have any preferential claim to or beneficial
ownership interest in any asset or investment held in the Trust, and the rights
of any Participant and his or her beneficiaries under the Plan and the Agreement
are solely those of an unsecured general creditor of the Sponsor with respect to
the benefits of the Participant under the Plan.

 

(e)          Mutual Funds.  The Sponsor hereby acknowledges that it has received
from the Trustee a copy of the prospectus for each Mutual Fund selected by the
Sponsor as a Permissible Investment.  Trust investments in Mutual Funds shall be
subject to the following limitations:

 

(i)                           Execution of Purchases and Sales.  Purchases and
sales of Permissible Investments (other than for Exchanges) shall be made on the
date on which the Trustee receives from the Sponsor in good order all
information and documentation necessary to accurately effect such purchases and
sales (or in the case of a purchase, the subsequent date on which the Trustee
has received a wire transfer of funds necessary to make such purchase). 
Exchanges of Permissible Investments shall be made on the same Business Day that
the Trustee receives a proper direction if received before market close
(generally 4:00 p.m. eastern time); if the direction is received after market
close (generally 4:00 p.m. eastern time), the exchange shall be made the
following Business Day.

 

(ii)                        Voting.  At the time of mailing of notice of each
annual or special stockholder’s meeting of any Mutual Fund, the Trustee shall
send a copy of the notice and all proxy solicitation materials to the Sponsor,
together with a voting direction form for return to the Trustee or its
designee.  The Trustee shall vote the shares held in the Trust in the manner as
directed by the Sponsor.  The Trustee shall not vote shares for which it has
received no corresponding directions from the Sponsor.  The Sponsor shall also
have the right to direct the Trustee as to the manner in which all shareholder
rights, other than the right to vote, shall be exercised.  The Trustee shall
have no duty to solicit directions from the Sponsor.

 

5

--------------------------------------------------------------------------------


 

(f)            Trustee Powers.  The Trustee shall have the following powers and
authority:

 

(i)                           Subject to paragraphs (b), (c) and (d) of this
Section 5, to sell, exchange, convey, transfer, or otherwise dispose of any
property held in the Trust, by private contract or at public auction.  No person
dealing with the Trustee shall be bound to see to the application of the
purchase money or other property delivered to the Trustee or to inquire into the
validity, expediency, or propriety of any such sale or other disposition.

 

(ii)                        To cause any securities or other property held as
part of the Trust to be registered in the Trustee’s own name, in the name of one
or more of its nominees, or in the Trustee’s account with the Depository Trust
Company of New York and to hold any investments in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.

 

(iii)                     To keep that portion of the Trust in cash or cash
balances as the Sponsor may, from time to time, deem to be in the best interest
of the Trust.

 

(iv)                  To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

 

(v)                       To settle, compromise, or submit to arbitration any
claims, debts, or damages due to or arising from the Trust; to commence or
defend suits or legal or administrative proceedings; to represent the Trust in
all suits and legal and administrative hearings; and to pay all reasonable
expenses arising from any such action, from the Trust if not paid by the
Sponsor.

 

(vi)                    To employ legal, accounting, clerical, and other
assistance as may be required in carrying out the provisions of this Agreement
and to pay their reasonable expenses and compensation from the Trust if not paid
by the Sponsor.

 

(vii)                 To do all other acts although not specifically mentioned
herein, as the Trustee may deem necessary to carry out any of the foregoing
powers and the purposes of the Trust.

 

Notwithstanding any powers granted to the Trustee pursuant to the Agreement or
to applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.

 

6

--------------------------------------------------------------------------------

 

Section 6.  Recordkeeping and Administrative Services to Be Performed.

 

(a)                Accounts.  The Trustee shall keep accurate accounts of all
investments, receipts, disbursements, and other transactions hereunder, and
shall report the value of the assets held in the Trust periodically and on the
date on which the Trustee resigns or is removed as provided in the Agreement or
is terminated as provided in the Agreement.  Within thirty (30) days following
each Reporting Date or within sixty (60) days in the case of a Reporting Date
caused by the resignation or removal of the Trustee, or the termination of the
Agreement, the Trustee shall file with the Sponsor a written account setting
forth all investments, receipts, disbursements, and other transactions effected
by the Trustee between the Reporting Date and the prior Reporting Date, and
setting forth the value of the Trust as of the Reporting Date.  Except as
otherwise required under applicable law, upon the expiration of six (6) months
from the date of filing such account with the Sponsor, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which the Sponsor shall within such six (6) month period
file with the Trustee written objections.

 

(b)               Inspection and Audit.  All records generated by the Trustee in
accordance with paragraphs (a) shall be open to inspection and audit, during the
Trustee’s regular business hours prior to the termination of the Agreement, by
the Sponsor or any person designated by the Sponsor.

 

(c)                Effect of Plan Amendment.  The Sponsor must deliver to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption and the Sponsor must provide the Trustee on a
timely basis with all additional information the Sponsor deems necessary for the
Trustee to perform the its duties hereunder as well as such other information as
the Trustee may reasonably request.

 

(d)               Returns, Reports and Information.  Except as set forth in the
Service Agreement, the Sponsor shall be responsible for the preparation and
filing of all returns, reports, and information required of the Trust by law. 
The Trustee shall provide the Sponsor with such information as the Sponsor may
reasonably request to make these filings.  The Sponsor shall also be responsible
for making any disclosures to Participants required by law.

 

Section 7.  Compensation and Expenses.  Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with the Service Agreement.  All fees for services are specifically
outlined in the Service Agreement and are based on any assumptions identified

 

7

--------------------------------------------------------------------------------


 

therein.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts.

 

Section 8.  Directions and Indemnification.

 

(a)                Directions from Sponsor.  Whenever the Sponsor provides a
direction to the Trustee, the Trustee shall not be liable for any loss, or by
reason of any breach, arising from the direction if the direction is contained
in a writing (or is oral and immediately confirmed in a writing) signed by any
individual whose name and signature have been submitted (and not withdrawn) in
writing to the Trustee by the Sponsor in the manner described in the Service
Agreement, provided the Trustee reasonably believes the signature of the
individual to be genuine.  Such direction may be made via electronic data
transfer (“EDT”) in accordance with procedures agreed to by the Sponsor and the
Trustee; provided, however, that the Trustee shall be fully protected in relying
on such direction as if it were a direction made in writing by the Sponsor.  The
Trustee shall have no responsibility to ascertain any direction’s (i) accuracy,
(ii) compliance with the terms of the Plan or any applicable law, or
(iii) effect for tax purposes or otherwise.

 

(b)               Directions from Participants.  The Trustee shall not be liable
for any loss resulting from any Participant’s exercise or non-exercise of rights
under this Agreement to direct the investment of the hypothetical assets in the
Participant’s accounts.

 

(c)                Indemnification.  The Sponsor shall indemnify the Trustee
against, and hold the Trustee harmless from, any and all loss, damage, penalty,
liability, cost, and expense, including without limitation, reasonable
attorneys’ fees and disbursements, that may be incurred by, imposed upon, or
asserted against the Trustee by reason of any claim, regulatory proceeding, or
litigation arising from any act done or omitted to be done by any individual or
person with respect to the Plan or the Trust, excepting only any and all loss,
etc., arising solely from the Trustee’s negligence or bad faith.

 

                                                                       
(d)               Survival.  The provisions of this Section 8 shall survive the
termination of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 9.  Resignation or Removal of Trustee.

 


(A)                RESIGNATION AND REMOVAL.


 

(i) The Trustee may resign at any time in accordance with the notice provisions
set forth below.

 

(ii) The Sponsor may remove the Trustee at any time in accordance with the
notice provisions set forth below.

 


(B)               TERMINATION.  THE AGREEMENT MAY BE TERMINATED AT ANY TIME BY
THE SPONSOR UPON PRIOR WRITTEN NOTICE TO THE TRUSTEE IN ACCORDANCE WITH THE
NOTICE PROVISIONS SET FORTH BELOW.


 

(c)                Notice Period. In the event either party desires to terminate
the Agreement or any Services hereunder, the party shall provide at least
sixty-(60) days prior written notice of the termination date to the other party;
provided, however, that the receiving party may agree, in writing, to a shorter
notice period.

 

(d)               Transition Assistance. In the event of termination of the
Agreement, if requested by Sponsor, the Trustee shall assist Sponsor in
developing a plan for the orderly transition of the Plan data, cash and assets
then constituting the Trustee and recordkeeping services provided by the Trustee
hereunder to Sponsor or its designee. The Trustee shall provide such assistance
for a period not extending beyond sixty (60) days from the termination date of
this Agreement.  The Trustee shall provide to Sponsor, or to any person
designated by Sponsor, at a mutually agreeable time, one file of the Plan data
prepared and maintained by the Trustee in the ordinary course of business, in
the Trustee’s format.  The Trustee may provide other or additional transition
assistance as mutually determined for additional fees, which shall be due and
payable by the Sponsor prior to any termination of the Agreement.

 

(e)                Failure to Appoint Successor.  If, by the termination date,
the Sponsor has not notified the Trustee in writing as to the individual or
entity to which the assets and cash are to be transferred and delivered, the
Trustee may bring an appropriate action or proceeding for leave to deposit the
assets and cash in a court of competent jurisdiction.  The Trustee shall be
reimbursed by the Sponsor for all costs and expenses of the action or proceeding
including, without limitation, reasonable attorneys’ fees and disbursements.

 

Section 10.  Successor Trustee.

 

(a)                Appointment.  If the office of Trustee becomes vacant for any
reason, the Sponsor may in writing appoint a successor trustee under this
Agreement.  The successor trustee shall have all of the rights, powers,
privileges, obligations, duties, liabilities, and immunities granted to the
Trustee under

 

9

--------------------------------------------------------------------------------


 

the Agreement.  After a successor trustee accepts appointment, a prior trustee
shall not be liable for the acts or omissions of the Trustee with respect to the
Trust occurring after the time of the appointment.

 

(b)               Acceptance.  When the successor trustee accepts its
appointment under the Agreement, title to the Trust assets shall immediately
vest in the Trustee without any further action on the part of the prior
trustee.  The prior trustee shall execute all instruments and do all acts that
reasonably may be necessary or reasonably may be requested in writing by the
Sponsor or the Trustee to evidence the vesting of title to all Trust assets in
the Trustee or to deliver all Trust assets to the Trustee.

 

(c)                Corporate Action.  Any successor of the Trustee, through sale
or transfer of the business or trust department of the Trustee, or through
reorganization, consolidation, or merger, or any similar transaction, shall,
upon consummation of the transaction, become the Trustee under this Agreement.

 

Section 11.  Resignation, Removal, and Termination Notices.  All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor at the address
designated in the Service Agreement, and to the Trustee c/o Fidelity Investments
- ECM Client Services Relationship Manager, P.O. Box 770001, Cincinnati, OH
45277-0026, or to such other addresses as the parties have notified each other
of in the foregoing manner.

 

Section 12.  Duration.  The Trust shall continue in effect without limit as to
time, subject, however, to the provisions of the Agreement relating to
amendment, modification, and termination thereof.

 

Section 13.  Insolvency of Sponsor.

 

                              (a)            Trustee shall cease disbursement of
funds for payment of benefits to Participants and their beneficiaries if the
Sponsor is Insolvent.  Sponsor shall be considered “Insolvent” for purposes of
the Agreement if (i) Sponsor is unable to pay its debts as they become due, or
(ii) Sponsor is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

 

                              (b)           All times during the continuance of
the Trust, the principal and income of the Trust shall be subject to claims of
general creditors of the Sponsor under federal and state law as set forth below.

 

(i)               The Board of Directors (or other body governing the entity
under state law) and the Chief Executive Officer of the Sponsor shall have the
duty to inform the Trustee in writing of the

 

10

--------------------------------------------------------------------------------


 

Sponsor’s Insolvency.  If a person claiming to be a creditor of the Sponsor
alleges in writing to the Trustee that the Sponsor has become Insolvent, the
Trustee shall determine whether the Sponsor is Insolvent and, pending such
determination, the Trustee shall discontinue disbursements for payment of
benefits to Participants or their beneficiaries.

 

(ii)            Unless the Trustee has actual knowledge of the Sponsor’s
Insolvency, or has received notice from the Sponsor or a person claiming to be a
creditor alleging that the Sponsor is Insolvent, the Trustee shall have no duty
to inquire whether the Sponsor is Insolvent.  The Trustee may in all events rely
on such evidence concerning the Sponsor’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Sponsor’s solvency.

 

(iii)         If at any time the Trustee has determined that the Sponsor is
Insolvent, the Trustee shall discontinue disbursements for payments to
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Sponsor’s general creditors.  Nothing in this Agreement shall
in any way diminish any rights of Participants or their beneficiaries to pursue
their rights as general creditors of the Sponsor with respect to benefits due
under the Plan or otherwise.

 

(iv)        Trustee shall resume disbursements for the payment of benefits to
Participants or their beneficiaries in accordance with this Agreement only after
the Trustee has determined that the Sponsor is not Insolvent (or is no longer
Insolvent).

 

(c)                If the Sponsor permits the employees of another member of the
same controlled group (as defined in IRC Section 414(b) or (c)) to participate
in the Plan, all of the assets held by the Trust will be subject to the claims
of the general creditors of both the Sponsor and all of such participating
affiliates and, for purposes of Section 13(a), the Sponsor is considered
Insolvent if any such affiliate meets the definition of Insolvent.

 

(d)               Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to
Section 13(a) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Participants or their beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Sponsor in lieu of the payments
provided for hereunder during any such period of discontinuance.

 

Section 14.  Amendment or Modification.  This Agreement may be amended or
modified at any time and from time to time only by an instrument executed by
both the Sponsor and the Trustee.

 

11

--------------------------------------------------------------------------------


 

Section 15.  Electronic Services.

 

(a)                The Trustee may provide communications and services
(“Electronic Services”) and/or software products (“Electronic Products”) via
electronic media, including, but not limited to Fidelity Plan Sponsor
WebStation.  The Sponsor and its agents agree to use such Electronic Services
and Electronic Products only in the course of reasonable administration of or
participation in the Plan and to keep confidential and not publish, copy,
broadcast, retransmit, reproduce, commercially exploit or otherwise re
disseminate the Electronic Products or Electronic Services or any portion
thereof without the Trustee’s written consent, except, in cases where the
Trustee has specifically notified the Sponsor that the Electronic Products or
Services are suitable for delivery to Participants, for non-commercial personal
use by the Participants or beneficiaries with respect to their participation in
the Plan or for their other retirement planning purposes.

 

(b)               The Sponsor shall be responsible for installing and
maintaining all Electronic Products, (including any programming required to
accomplish the installation) and for displaying any and all content associated
with Electronic Services on its computer network and/or intranet so that such
content will appear exactly as it appears when delivered to the Sponsor.  All
Electronic Products and Services shall be clearly identified as originating from
the Trustee or its affiliate.  The Sponsor shall promptly remove Electronic
Products or Services from its computer network and/or intranet, or replace the
Electronic Products or Services with updated products or services provided by
the Trustee, upon written notification (including written notification via
facsimile) by the Trustee.

 

(c)                All Electronic Products shall be provided to the Sponsor
without any express or implied legal warranties or acceptance of legal liability
by the Trustee, and all Electronic Services shall be provided to the Sponsor
without acceptance of legal liability related to or arising out of the
electronic nature of the delivery or provision of such Services.  Except as
otherwise stated in this Agreement, no rights are conveyed to any property,
intellectual or tangible, associated with the contents of the Electronic
Products or Services and related material. The Trustee hereby grants to the
Sponsor a non-exclusive, non-transferable revocable right and license to use the
Electronic Products and Services in accordance with the terms and conditions of
the Agreement.

 

(d)               To the extent that any Electronic Products or Services utilize
Internet services to transport data or communications, the Trustee will take,
and the Sponsor agrees to follow, reasonable security precautions, however, the
Trustee disclaims any liability for interception of any such data or
communications. The Trustee reserves the right not to accept data or
communications transmitted via electronic media by the Sponsor or a third party
if it determines that the media does not provide adequate data security, or if
it is not administratively feasible for the Trustee to use the data security
provided. The

 

12

--------------------------------------------------------------------------------


 

Trustee shall not be responsible for, and makes no warranties regarding access,
speed or availability of Internet or network services, or any other service
required for electronic communication.  The Trustee shall not be responsible for
any loss or damage related to or resulting from any changes or modifications to
the Electronic Products or Services after delivering it to the Sponsor.

 

Section 16.  General.

 

(a)                Performance by Trustee, its Agents or Affiliates.  The
Sponsor acknowledges and authorizes that the services to be provided under the
Agreement shall be provided by the Trustee, its agents or affiliates, including
but not limited to Fidelity Investments Institutional Operations Company, Inc.
or its successor, and that certain of such services may be provided pursuant to
one or more other contractual agreements or relationships.

 

(b)               Entire Agreement.  This Agreement contains all of the terms
agreed upon between the parties with respect to the subject matter hereof.

 

(c)                Waiver.  No waiver by either party of any failure or refusal
to comply with an obligation hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.

 

(d)               Successors and Assigns.  The stipulations in this Agreement
shall inure to the benefit of, and shall bind, the successors and assigns of the
respective parties.

 

(e)                Partial Invalidity.  If any term or provision of this
Agreement or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of the Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of the Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

(f)                  Section Headings.  The headings of the various sections,
subsections and paragraphs of this Agreement have been inserted only for the
purposes of convenience and are not part of the Agreement and shall not be
deemed in any manner to modify, explain, expand or restrict any of the
provisions of the Agreement.

 

Section 17.  Assignment.  This Agreement, and any of its rights and obligations
hereunder, may not be assigned by any party without the prior written consent of
the other party(ies), and such consent may be withheld in any party’s sole
discretion.  Notwithstanding the foregoing, Trustee may assign this Agreement in
whole or in part, and any of its rights and obligations hereunder, to a
subsidiary or affiliate

 

13

--------------------------------------------------------------------------------


 

of Trustee without consent of the Sponsor.  All provisions in the Agreement
shall extend to and be binding upon the parties hereto and their respective
successors and permitted assigns.

 

Section 18.  Force Majeure.  No party shall be deemed in default of the
Agreement to the extent that any delay or failure in performance of its
obligation(s) results, without its fault or negligence, from any cause beyond
its reasonable control, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, power outages or
strikes.  This clause shall not excuse any of the parties to the Agreement from
any liability which results from failure to have in place reasonable disaster
recovery and safeguarding plans adequate for protection of all data each of the
parties to the Agreement are responsible for maintaining for the Plan.

 

Section 19.  Confidentiality.  Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other confidential information.  All such confidential
information, individually and collectively, and other proprietary information
disclosed by either party shall remain the sole property of the party disclosing
the same, and the receiving party shall have no interest or rights with respect
thereto if so designated by the disclosing party to the receiving party.  Each
party agrees to maintain all such confidential information in trust and
confidence to the same extent that it protects its own proprietary information,
and not to disclose such confidential information to any third party without the
written consent of the other party.  Each party further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of confidential
information.  In addition, each party agrees not to disclose or make public to
anyone, in any manner, the terms of the Agreement, except as required by law,
without the prior written consent of the other party.

 

Section 20.  Situs of Trust Assets.  The Sponsor and the Trustee agree that no
assets of the Trust shall be located or transferred outside of the United
States.

 

Section 21.           Governing Law.

 

(a)                Massachusetts Law Controls.  This Agreement is being made in
the Commonwealth of Massachusetts, and the Trust shall be administered as a
Massachusetts trust.  The validity, construction, effect, and administration of
the Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, except to the extent those laws are
superseded under Section 514 of ERISA.

 

14

--------------------------------------------------------------------------------

 

(b)               Trust Agreement Controls.  The Trustee is not a party to the
Plan, and in the event of any conflict between the provisions of the Plan and
the provisions of the Agreement, the provisions of the Agreement shall control.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

 

Plan Sponsor Name:

Arch Capital Group (U.S.) Inc.

 

 

 

 

 

 

 

 

By:

/s/ Fred S. Eichler

 

 

 

 

 

 

Name:

Fred Eichler

 

 

 

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

Date:

December 4, 2008

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Gregory M. Perkins

 

 

 

 

 

 

Name:

Gregory M. Perkins

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Date:

December 23, 2008

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

 

Plan Sponsor Name:

Arch Capital Group (U.S.) Inc.

 

 

 

 

 

 

 

 

By:

/s/ Fred S. Eichler

 

 

 

 

 

 

Name:

Fred Eichler

 

 

 

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

Date:

December 4, 2008

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Gregory M. Perkins

 

 

 

 

 

 

Name:

Gregory M. Perkins

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Date:

December 23, 2008

 

17

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE

Arch Capital Group (U.S.) Inc.  Exec. Supplemental Non-Qualified Savings and
Retirement Plan Trust

 

WHEREAS, Arch Capital Group (US) Inc. (the “Corporation”) has adopted the Arch
Capital Group (U.S.) Inc.  Exec. Supplemental Non-Qualified Savings and
Retirement Plan (the “Plan”), which has been amended from time to time and which
was most recently restated by the adoption of The CORPORATEplan for
RetirementSM Executive Plan, Fidelity Basic Plan Document by executing an
Adoption Agreement effective November 15, 2008; and

 

WHEREAS, in connection with the adoption of the Plan, the Corporation entered
into a Arch Capital Group (US) Inc.  Exec. Supplemental Non-Qualified Savings
and Retirement Plan Trust with Fidelity Management Trust Company (“FMTC”) (the
“Trust Agreement”); and

 

WHEREAS, Section 14 of the Trust Agreement provides for the amendment of the
Trust Agreement by a written instrument signed by the Corporation and FMTC, and

 

WHEREAS, the Corporation desires to make certain amendments to the Trust
Agreement,

 

NOW THEREFORE, the Trust Agreement is hereby amended as follows:

 

1.  The fifth paragraph on page 1 shall be replaced with the following:

 

WHEREAS, it is the intention of the Sponsor to make contributions, or cause
contributions to be made to the Trust to provide a source of funds to assist in
the meeting of liabilities under the Plan; and

 

2.  Section 2(c) shall be replaced in its entirety with the following:

 

 (c)                                                       Trust Assets.  The
principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth. 
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust.  Any rights created
under the Plan and the Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries as set forth in the Plan.  Any assets held
by the Trust will be subject to the claims of the Sponsor’s general creditors
under federal and state law in the event of Insolvency, as defined in this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.  Sections 5(c), 5(d) and 5(e)(ii) shall be replaced in their entirety with
the following:

 

Section 5.  Investment of Trust.

 

(c)                                  Investment Directions.  In order to provide
for an accumulation of assets comparable to the contractual liabilities accruing
under the Plan, the Sponsor may direct the Trustee in writing to invest the
assets held in the Trust to correspond to the notional investments made for
Participants in accordance with their direction under the Plan.

 

(d)                                                         Funding Mechanism. 
The Sponsor’s designation of available investment options under paragraphs
(a) and (b) above, the maintenance of accounts for each Participant under the
Plan and the crediting of investments to such accounts, and the exercise by
Participants of any powers relating to notional investments are solely for the
purpose of providing a mechanism for measuring the obligation of the Sponsor to
any particular Participant under the Plan.  As further provided in the
Agreement, no Participant or beneficiary will have any preferential claim to or
beneficial ownership interest in any asset or investment held in the Trust, and
the rights of any Participant and his or her beneficiaries under the Plan and
the Agreement are solely those of an unsecured general creditor of the Sponsor
with respect to the benefits of the Participant under the Plan.

 

(ii)                                                          Voting.  At the
time of mailing of notice of each annual or special stockholders’ meeting of any
Mutual Fund, the shares of which are held by the Trust, the Trustee shall send a
copy of the notice and all proxy solicitation materials to the Sponsor, together
with a voting direction form for return to the Trustee or its designee.  The
Trustee shall vote the shares held in the Trust in the manner as directed by the
Sponsor.  The Trustee shall not vote shares for which it has received no
corresponding directions from the Sponsor.  The Sponsor shall also have the
right to direct the Trustee as to the manner in which all shareholder rights,
other than the right to vote, shall be exercised.  The Trustee shall have no
duty to solicit directions from the Sponsor.

 

4.  Section 7 shall be replaced in its entirety with the following:

 

Section 7.  Compensation and Expenses.  Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with the Service Agreement.  All fees for services are specifically
outlined in the Service Agreement and are based on any assumptions identified
therein.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts, unless paid by the Sponsor.

 

2

--------------------------------------------------------------------------------


 

5.  Sections 8(b) and 8(c) shall be replaced in their entirety with the
following:

 

Section 8.  Directions and Indemnification.

 

(b)                                                         Directions from
Participants.  The Trustee shall not be liable for any loss resulting from any
Participant’s exercise or non-exercise of any rights under this Agreement to
direct the notional investment of the notional assets in the Participant’s
accounts.

 

(c)                                                          Indemnification. 
The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all loss, damage, penalty, liability, cost, and expense, including
without limitation, reasonable attorneys’ fees and disbursements, that may be
incurred by, imposed upon, or asserted against the Trustee by reason of any
claim, regulatory proceeding, or litigation arising from any act done or omitted
to be done by any individual or person with respect to the Plan or the Trust,
excepting only any and all loss, etc., arising from the Trustee’s negligence or
bad faith.

 

6.  Section 19 shall be replaced in its entirety with the following:

 

Section 19.  Confidentiality.  Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other confidential information.  All such confidential
information, individually and collectively, and other proprietary information
disclosed by either party shall remain the sole property of the party disclosing
the same, and the receiving party shall have no interest or rights with respect
thereto if so designated by the disclosing party to the receiving party.  Each
party agrees to maintain all such confidential information in trust and
confidence to the same extent that it protects its own proprietary information,
and not to disclose such confidential information to any third party without the
written consent of the other party.  Each party further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of confidential
information.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and FMTC have caused this amendment to be
executed this 4th day of December, 2008, by their duly authorized officer.

 

 

 

 

Arch Capital Group (US) Inc.

 

 

 

 

 

 

By:

/s/ Fred S. Eichler

 

 

 

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Gregory M. Perkins

 

 

 

 

 

 

Title:

Authorized Signature

 

4

--------------------------------------------------------------------------------

 

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

 

BASIC PLAN DOCUMENT

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  The Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states.  The Employer may not rely on this document to
ensure any particular tax consequences or to ensure that the Plan is “unfunded
and maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation.  Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document.  This document does not constitute legal or tax advice or
opinions and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer.  This document must be reviewed by the Employer’s attorney prior to
adoption.

 

(07/2007)

ECM NQ 2007 BPD

 

Ó 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

CORPORATEplan for Retirement EXECUTIVE

BASIC PLAN DOCUMENT

 

ARTICLE 1

ADOPTION AGREEMENT

 

ARTICLE 2

DEFINITIONS

 

2.01 - Definitions

 

ARTICLE 3

PARTICIPATION

 

3.01 - Date of Participation

3.02 - Participation Following a Change in Status

 

ARTICLE 4

CONTRIBUTIONS

 

4.01 - Deferral Contributions

4.02 - Matching Contributions

4.03 - Employer Contributions

4.04 - Election Forms

 

ARTICLE 5

PARTICIPANTS’ ACCOUNTS

 

ARTICLE 6

INVESTMENT OF ACCOUNTS

 

6.01 - Manner of Investment

6.02 - Investment Decisions, Earnings and Expenses

 

ARTICLE 7

RIGHT TO BENEFITS

 

7.01 - Retirement

7.02 - Death

7.03 - Separation from Service

7.04 - Vesting after Partial Distribution

7.05 - Forfeitures

7.06 - Change in Control

7.07 - Disability

7.08 - Directors

 

ARTICLE 8

DISTRIBUTION OF BENEFITS

 

8.01 — Events Triggering and Form of Distributions

8.02 - Notice to Trustee

8.03 — Unforeseeable Emergency Withdrawals

 

i

--------------------------------------------------------------------------------


 

ARTICLE 9

AMENDMENT AND TERMINATION

 

9.01 - Amendment by Employer

9.02 - Termination

 

ARTICLE 10

MISCELLANEOUS

 

10.01 - Communication to Participants

10.02 - Limitation of Rights

10.03 - Nonalienability of Benefits

10.04 - Facility of Payment

10.05 — Plan Records

10.06 - USERRA

10.07 - Governing Law

 

ARTICLE 11

PLAN ADMINISTRATION

 

11.01 - Powers and Responsibilities of the Administrator

11.02 - Claims and Review Procedures

 

ii

--------------------------------------------------------------------------------


 

PREAMBLE

 

It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in
ERISA.  The Employer further intends that this Plan comply with Code section
409A, and the Plan is to be construed accordingly.

 

If the Employer has previously maintained the Plan described herein pursuant to
a previously existing plan document or description, the Employer’s adoption of
this Plan document is an amendment and complete restatement of, and supersedes,
such previously existing document or description with respect to benefits
accrued or to be paid on or after the effective date of this document (except to
the extent expressly provided otherwise herein).

 

Article 1.  Adoption Agreement.

 

Article 2.  Definitions.

 

2.01.  Definitions.

 

(a)   Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:

 

(1)  “Account” means an account established on the books of the Employer for the
purpose of recording amounts credited to a Participant and any income, expenses,
gains, or losses attributable thereto.

 

(2)   “Active Participant” means a Participant who is eligible to accrue
benefits under a plan (other than earnings on amounts previously deferred)
within the 24-month period ending on the date the Participant becomes a
Participant under Section 3.01.  Notwithstanding the above, however, a
Participant is not an Active Participant if he has been paid all amounts
deferred under the plan, provided that he was, on and before the date of the
last payment, ineligible to continue or to elect to continue to participate in
the plan for periods after such last payment (other than through an election of
a different time and form of payment with respect to the amounts paid).

 

(A)      For purposes of Section 4.01(d), as used in the first paragraph of the
definition of “Active Participant” above, “plan” means an account balance plan
(or portion thereof) of the Employer or a Related Employer subject to Code
section 409A pursuant to which the Participant is eligible to accrue benefits
only if the Participant elects to defer compensation thereunder, and the “date
the Participant becomes a Participant under Section 3.01” refers only to the
date the Participant becomes a Participant with respect to Deferral
Contributions.

 

(B)       For purposes of Section 8.01(a)(2), as used in the first paragraph of
the definition of “Active Participant” above, “plan” means an account balance
plan (or portion thereof) of the Employer or a Related Employer subject to Code
section 409A pursuant to which the Participant is eligible to accrue benefits
without any election by the Participant to defer compensation thereunder, and
the “date the Participant becomes a Participant under Section 3.01” refers only
to the date the Participant becomes a Participant with respect to Matching or
Employer Contributions.

 

1

--------------------------------------------------------------------------------


 

(3)  “Administrator” means the Employer adopting this Plan (but excluding
Related Employers) or other person designated by the Employer in
Section 1.01(c).

 

(4)  “Adoption Agreement” means Article 1, under which the Employer establishes
and adopts or amends the Plan and selects certain provisions of the Plan.  The
provisions of the Adoption Agreement are an integral part of the Plan.

 

(5)  “Beneficiary” means the person or persons entitled under Section 7.02 to
receive benefits under the Plan upon the death of a Participant.

 

(6)  “Bonus” means any Performance-based Bonus or any Non-performance-based
Bonus as listed and identified in the table in Section 1.05(a)(2) hereof.

 

(7)   “Change in Control” means a change in control with respect to the
applicable corporation, as defined in 26 CFR section 1.409A-3(i)(5).  For
purposes of this definition “applicable corporation” means:

 

(A)  The corporation for which the Participant is performing services at the
time of the change in control event;

 

(B)   The corporation(s) liable for payment hereunder (but only if either the
accrued benefit hereunder is attributable to the performance of service by the
Participant for such corporation(s) or there is a bona fide business purpose for
such corporation(s) to be liable for such payment and, in either case, no
significant purpose of making such corporation(s) liable for such benefit is the
avoidance of Federal income tax); or

 

(C)   A corporate majority shareholder of one of the corporations described in
(A) or (B) above or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in (A) or (B) above.

 

(8)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(9)    “Compensation” means for purposes of Article 4:

 

(A)  If the Employer elects Section 1.04(a), such term as defined in such
Section 1.04(a).

 

(B)   If the Employer elects Section 1.04(b), wages as defined in Code section
3401(a) and all other payments of compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code sections
6041(d) and 6051(a)(3), excluding any items elected by the Employer in
Section 1.04(b), reimbursements or other expense allowances, fringe benefits
(cash and non-cash), moving expenses, deferred compensation and welfare
benefits, but including amounts that are not includable in the gross income of
the Employee under a salary reduction agreement by reason of the application of
Code section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b).  Compensation shall be
determined without regard to any rules under Code section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
section 3401(a)(2)).

 

2

--------------------------------------------------------------------------------


 

(C)   If the Employer elects Section 1.04(c), any and all monetary remuneration
paid to the Director by the Employer, including, but not limited to, meeting
fees and annual retainers, and excluding items listed in Section 1.04(c).

 

For purposes of this Section 2.01(a)(9), Compensation shall also include amounts
deferred pursuant to an election under Section 4.01.

 

(10) “Deferral Contribution” means a hypothetical contribution credited to a
Participant’s Account as the result of the Participant’s election to reduce his
Compensation in exchange for such credit, as described in Section 4.01.

 

(11)  “Director” means a person, other than an Employee, who is elected or
appointed as a member of the board of directors of the Employer, with respect to
a corporation, or to an analogous position with respect to an entity that is not
a corporation.

 

(12)  “Disability” is described in Section 1.07(a)(2).

 

(13)  “Employee” means any employee of the Employer.

 

(14)  “Employer” means the employer named in Section 1.02(a) and any Related
Employers listed in Section 1.02(b).

 

(15) “Employer Contribution” means a hypothetical contribution credited to a
Participant’s Account under the Plan as a result of the Employer’s crediting of
such amount, as described in Section 4.03.

 

(16) “Employment Commencement Date” means the date on which the Employee
commences employment with the Employer.

 

(17)  “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

(18)   “Inactive Participant” means a Participant who is not an Employee or
Director.

 

(19) “Matching Contribution” means a hypothetical contribution credited to a
Participant’s Account under the Plan as a result of the Employer’s crediting of
such amount, as described in Section 4.02.

 

(20)  “Non-performance-based Bonus” means any Bonus listed under the column
entitled “non-performance based” in Section 1.05(a)(2).

 

(21)  “Participant” means any Employee or Director who participates in the Plan
in accordance with Article 3 (or formerly participated in the Plan and has an
amount credited to his Account).

 

(22)  “Performance-based Bonus” means any Bonus listed under the column entitled
“performance based” in Section 1.05(a)(2), which constitutes compensation, the
amount of, or entitlement to, which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months and which is further
defined in 26 CFR section 1.409A-1(e).

 

(23)  “Permissible Investment” means the investments specified by the Employer
as available for hypothetical investment of Accounts.  The Permissible
Investments under the Plan are listed in the Service Agreement, and the
provisions of the Service Agreement listing the Permissible Investments are
hereby incorporated herein.

 

3

--------------------------------------------------------------------------------


 

(24)  “Plan” means the plan established by the Employer as set forth herein as a
new plan or as an amendment to an existing plan, such establishment to be
evidenced by the Employer’s execution of the Adoption Agreement, together with
any and all amendments hereto.

 

(25)  “Related Employer” means any employer other than the Employer named in
Section 1.02(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Code section 414(b)) or trades
or businesses (whether or not incorporated) under common control (as defined in
Code section 414(c)).

 

(26)  “Separation from Service” means the date the Participant retires or
otherwise has a termination of employment (or a termination of the contract
pursuant to which the Participant has provided services as a Director, for a
Director Participant) with the Employer and all Related Employers, as further
defined in 26 CFR section 1.409A-1(h); provided, however, that

 

(A)       For purposes of this paragraph (26), the definition of “Related
Employer” shall be modified as follows:

 

(i)         In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at least 50%” shall be used instead of “at least 80 percent” each place
“at least 80 percent” appears in Code section 1563(a)(1), (2) and (3); and

 

(ii)        In applying 26 CFR section 1.414(c)-2 for purposes of determining
trades or business (whether or not incorporated) under common control for
purposes of Code section 414(c), the phrase “at least 50%” shall be used instead
of “at least 80 percent” each place “at least 80 percent” appears in 26 CFR
section 1.414(c)-2.

 

(B)       In the event a Participant provides services to the Employer or a
Related Employer as an Employee and a Director,

 

(i)        The Employee Participant’s services as a Director are not taken into
account in determining whether the Participant has a Separation from Service as
an Employee; and

 

 (ii)       The Director Participant’s services as an Employee are not taken
into account in determining whether the Participant has a Separation from
Service as a Director

 

provided that this Plan is not aggregated with a plan subject to Code section
409A in which the Director Participant participates as an employee of the
Employer or a Related Employer or in which the Employee Participant participates
as a director (or a similar position with respect to a non-corporate entity) of
the Employer or a Related Employer, as applicable, pursuant to 26 CFR section
1.409A-1(c)(2)(ii).

 

(27)  “Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan.

 

(28)  “Specified Employee,” (unless defined by the Employer in a separate
writing, in which case such writing is hereby incorporated herein) means a
Participant who meets the requirements in 26 CFR section 1.409A-1(i) applying
the default definition components provided in such regulation (those that would
apply absent elections, as described in 26 CFR section 1.409A-1(i)(8)),
including an identification date of December 31.  In the event that such default
definition components are applicable, the Employer has elected
Section 1.01(b)(2) and, immediately prior to the date in Section 1.01(b)(2), the
Plan applied an identification date (the “prior date”) other than the
December 31, the prior date shall continue to apply, and December 31 shall not
apply, until the date that is 12 months after the date in Section 1.01(b)(2).

 

4

--------------------------------------------------------------------------------


 

(29)  “Trust” means the trust created by the Employer, pursuant to the Trust
agreement between the Employer and the Trustee, under which assets are held,
administered, and managed, subject to the claims of the Employer’s creditors in
the event of the Employer’s insolvency, until paid to Participants and their
Beneficiaries as specified in the Plan.

 

(30)  “Trust Fund” means the property held in the Trust by the Trustee.

 

(31)  “Trustee” means the individual(s) or entity appointed by the Employer
under the Trust agreement.

 

(32)  “Unforeseeable Emergency” is as defined in 26 CFR section
1.409A-3(i)(3)(i).

 

(33)  “Year of Service” is as defined in Section 7.03(b) for purposes of the
elapsed time method and in Section 7.03(c) for purposes of the class year
method.

 

(b)  Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

 

Article 3.  Participation.

 

3.01.  Date of Participation.  An Employee or Director becomes a Participant on
the date such Employee’s or Director’s participation becomes effective (as
described in Section 1.03).

 

3.02.  Participation following a Change in Status.

 

(a)  If a Participant ceases to be an Employee or Director and thereafter
resumes the same status he had as a Participant during his immediately previous
participation in the Plan (as an Employee if previously a Participant as an
Employee and as a Director if previously a Participant as a Director), he will
again become a Participant immediately upon resumption of such status, provided,
however, that if such Participant is a Director, he is an eligible Director upon
resumption of such status (as defined in Section 1.03(b)), and provided,
further, that if such Participant is an Employee, he is an eligible Employee
upon resumption of such status (as defined in Section 1.03(a)).  Deferral
Contributions to such Participant’s Account thereafter, if any, shall be subject
to (1) or (2) below.

 

(1) If the Participant resumes such status during a period for which such
Participant had previously made a valid deferral election pursuant to
Section 4.01, he shall immediately resume such Deferral Contributions.  Deferral
Contributions applicable to periods thereafter shall be made pursuant to the
election and other rules described in Section 4.01.

 

(2) If the Participant resumes such status after the period described in the
first sentence of paragraph (1) of this Section 3.02, any Deferral Contributions
with respect to such Participant shall be made pursuant to the election and
other rules described in Section 4.01.

 

(b) When an individual who is a Participant due to his status as an eligible
Employee (as defined in Section 1.03(a)) continues in the employ of the Employer
or Related Employer but ceases to be an eligible Employee, the individual shall
not receive an allocation of Matching or Employer Contributions for the period
during which he is not an eligible Employee.  Such Participant shall continue to
make Deferral Contributions throughout the remainder of the applicable period
(as described in Section 4.01) in which such change in status occurs, if, and
as, applicable.

 

5

--------------------------------------------------------------------------------


 

(c) When an individual who is a Participant due to his status as an eligible
Director (as defined in Section 1.03(b)) continues his directorship with the
Employer or a Related Employer but ceases to be an eligible Director, the
individual shall not receive an allocation of Matching or Employer Contributions
for the period during which he is not an eligible Director.  Such Participant
shall continue to make Deferral Contributions throughout the remainder of the
applicable period (as described in Section 4.01) in which such change in status
occurs, if, and as, applicable.

 

Article 4.  Contributions.

 

4. 01  Deferral Contributions.  If elected by the Employer pursuant to
Section 1.05(a) and/or 1.06(a), a Participant described in such applicable
Section may elect to reduce his Compensation by a specified percentage or dollar
amount.  The Employer shall credit an amount to the Participant’s Account equal
to the amount of such reduction.  Except as otherwise provided in this
Section 4.01, such election shall be effective to defer Compensation relating to
all services performed in the calendar year beginning after the calendar year in
which the Participant executes the election.  Under no circumstances may a
salary reduction agreement be adopted retroactively.  If the Employer has
elected to apply Section 1.05(a)(2), no amount will be deducted from Bonuses
unless the Participant has made a separate deferral election applicable to such
Bonuses.  A Participant’s election to defer Compensation may be changed at any
time before the last permissible date for making such election, at which time
such election becomes irrevocable.  Notwithstanding anything herein to the
contrary, the conditions under which a Participant may make a deferral election
as provided in the applicable salary reduction agreement are hereby incorporated
herein and supersede any otherwise inconsistent Plan provision.

 

(a)   Performance Based Bonus.  With respect to a Performance-based Bonus, a
separate election made pursuant to Section 1.05(a)(2) will be effective to defer
such Bonus if made no later than 6 months before the end of the period during
which the services on which such Performance-based Bonus is based are performed.

 

(b)   Fiscal Year Bonus. With respect to a Bonus relating to a period of service
coextensive with one or more consecutive fiscal years of the Employer, of which
no amount is paid or payable during the service period, a separate election
pursuant to Section 1.05(a)(2) will be effective to defer such Bonus if made no
later than the close of the Employer’s fiscal year next preceding the first
fiscal year in which the Participant performs any services for which such Bonus
is payable.

 

(c)   Cancellation of Salary Reduction Agreement.

 

(1)   The Administrator may cancel a Participant’s salary reduction agreement
pursuant to the provisions of 26 CFR section 1.409A-3(j)(4)(viii) in connection
with the Participant’s Unforeseeable Emergency.  To the extent required pursuant
to the application of 26 CFR section 1.401(k)-1(d)(3) (or any successor
thereto), a Participant’s salary reduction agreement shall be automatically
cancelled.

 

(2)   The Administrator may cancel a Participant’s salary reduction agreement
pursuant to the provisions of 26 CFR section 1.409A-3(j)(4)(xii) in connection
with the Participant’s disability.  Such cancellation must occur by the later of
the end of the Participant’s taxable year or the 15th day of the third month
following the date the Participant incurs a disability.  For purposes of this
paragraph (2), a disability is any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.

 

6

--------------------------------------------------------------------------------


 

In no event may the Participant, directly or indirectly, elect such a
cancellation.  A cancellation pursuant to this subsection (c) shall apply only
to Compensation not yet earned.

 

(d)   Initial Deferral Election.   Notwithstanding the above, if the Participant
is not an Active Participant, the Participant may make an election to defer
Compensation within 30 days after the Participant becomes a Participant, which
election shall be effective with respect to Compensation payable for services
performed during the calendar year (or other deferral period described in (a) or
(b) above, as applicable) and after the date of such election.  For Compensation
that is earned based upon a specified performance period (e.g., an annual bonus)
an election pursuant to this subsection (d) will be effective to defer an amount
equal to the total amount of the Compensation for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period.

 

4.02.  Matching Contributions.  If so provided by the Employer in
Section 1.05(b) and/or 1.06(b)(1), the Employer shall credit a Matching
Contribution to the Account of each Participant entitled to such Matching
Contribution.  The amount of the Matching Contribution shall be determined in
accordance with Section 1.05(b) and/or 1.06(b)(1), as applicable, provided,
however, that the Matching Contributions credited to the Account of a
Participant pursuant to Section 1.05(b)(2) shall be limited pursuant to (a) and
(b) below:

 

(a) The sum of Matching Contributions made on behalf of a Participant pursuant
to Section 1.05(b)(2) for any calendar year and any other benefits the
Participant accrues pursuant to another plan subject to Code section 409A as a
result of such Participant’s action or inaction under a qualified plan with
respect to elective deferrals and other employee pre-tax contributions subject
to the contribution restrictions under Code section 401(a)(30) or 402(g) shall
not result in an increase in the amounts deferred under all plans subject to
Code section 409A in which the Participant participates in excess of the limit
with respect to elective deferrals under Code section 402(g)(1)(A), (B) and
(C) in effect for the calendar year in which such action or inaction occurs; and

 

(b) The Matching Contributions made on behalf of a Participant pursuant to
Section 1.05(b)(2) shall never exceed 100% of the matching amounts that would be
provided under the qualified employer plan identified in
Section 1.05(b)(2) absent any plan-based restrictions that reflect limits on
qualified plan contributions under the Code.

 

4.03. Employer Contributions.   If so provided by the Employer in
Section 1.05(c)(1) and/or 1.06(b)(2), the Employer shall make an Employer
Contribution to be credited to the Account of each Participant entitled thereto
in the amount provided in such Section(s).  If so provided by the Employer in
Section 1.05(c)(2) and/or 1.06(b)(3), the Employer may make an Employer
Contribution to be credited to the Account maintained on behalf of any
Participant in such an amount as the Employer, in its sole discretion, shall
determine, subject to the provisions of the applicable Section.

 

4.04. Election Forms.   Notwithstanding anything herein to the contrary, the
terms of an election form with respect to the conditions under which a
Participant may make any election hereunder, as provided in such form (whether
electronic or otherwise) are hereby incorporated herein and supersede any
otherwise inconsistent Plan provision.

 

Article 5.  Participants’ Accounts.  The Administrator will maintain an Account
for each Participant, reflecting hypothetical contributions credited to the
Participant, along with hypothetical earnings, expenses, gains and losses,
pursuant to the terms hereof.  A hypothetical contribution shall be credited to
the Account of a Participant on the date determined by the Employer and accepted
by the Plan recordkeeper.  The Administrator will maintain such other accounts
and records as it deems appropriate to the discharge of its duties under the
Plan.

 

7

--------------------------------------------------------------------------------

 

Article 6.  Investment of Accounts.

 

6.01.  Manner of Investment.  All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in
Permissible Investments.

 

6.02.   Investment Decisions, Earnings and Expenses.  Investments in which the
Accounts of Participants shall be treated as invested and reinvested shall be
directed by the Employer or by each Participant, or both, in accordance with
Section 1.09.  All dividends, interest, gains, and distributions of any nature
that would be earned on a Permissible Investment will be credited to the Account
as though reinvested in additional shares of that Permissible Investment. 
Expenses that would be attributable to such investments shall be charged to the
Account of the Participant.

 

Article 7.   Right to Benefits.

 

7.01.  Retirement.  If provided by the Employer in Section 1.08(e)(1), the
Account of a Participant or an Inactive Participant who attains retirement
eligibility prior to a Separation from Service will be 100% vested.

 

7.02.  Death.  If provided by the Employer in Section 1.08(e)(2), the Account of
a Participant or former Participant who dies before the distribution of his
entire Account will be 100% vested, provided that at the time of his death he is
earning Years of Service.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries, by giving notice to the
Administrator on a form designated by the Administrator.  If more than one
person is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

 

A copy of the death certificate or other sufficient documentation must be filed
with and approved by the Administrator.  If upon the death of the Participant
there is, in the opinion of the Administrator, no designated Beneficiary for
part or all of the Participant’s Account, such amount will be paid to his
surviving spouse or, if none, to his estate (such spouse or estate shall be
deemed to be the Beneficiary for purposes of the Plan).  If a Beneficiary dies
after benefits to such Beneficiary have commenced, but before they have been
completed, and, in the opinion of the Administrator, no person has been
designated to receive such remaining benefits, then such benefits shall be paid
to the deceased Beneficiary’s estate.

 

A distribution to a Beneficiary of a Specified Employee is not considered to be
a payment to a Specified Employee for purposes of Sections 1.07 and 8.01(e).

 

7.03.  Separation from Service.

 

(a)   General.  If provided by the Employer in Section 1.08, and subject to
Section 1.08(e)(2), if a Participant has a Separation from Service, he will be
entitled to a benefit equal to (i) the vested percentage(s) of the value of the
Matching and Employer Contributions credited to his Account, as adjusted for
income, expense, gain, or loss, such percentage(s) determined in accordance with
the vesting schedule(s) and methodology selected by the Employer in
Section 1.08, and (ii) the value of the Deferral Contributions to his Account as
adjusted for income, expense, gain, or loss.  The amount payable under this
Section 7.03 will be distributed in accordance with Article 8.

 

8

--------------------------------------------------------------------------------


 

(b)   Elapsed Time Vesting.   Unless otherwise provided by the Employer in
Section 1.08, vesting shall be determined based on the elapsed time method.  For
purposes of the elapsed time method, “Years of Service” means, with respect to
any Participant or Inactive Participant, the number of whole years of his
periods of service with the Employer and any Related Employers (as defined in
Section 2.01(a)(26)(A)), subject to any exclusion elected by the Employer in
Section 1.08(c).  A Participant or Inactive Participant will receive credit for
the aggregate of all time period(s) commencing with his Employment Commencement
Date and ending on the date a break in service begins, unless any such years are
excluded by Section 1.08(c).  A Participant or Inactive Participant will also
receive credit for any period of severance of less than 12 consecutive months. 
Fractional periods of a year will be expressed in terms of days.

 

A break in service is a period of severance of at least 12 consecutive months. 
A “period of severance” is a continuous period of time beginning on the date the
Participant or Inactive Participant incurs a Separation from Service, or if
earlier, the 12-month anniversary of the date on which the Participant or
Inactive Participant was otherwise first absent from service.

 

Notwithstanding the above, the Employer shall comply with any service crediting
rules to the extent required by applicable law.

 

(c)   Class Year Vesting.  If provided by the Employer in Section 1.08, a
Participant’s or Inactive Participant’s vested percentage in the Matching
Contributions and/or Employer Contributions portion(s) of his Account shall be
determined pursuant to the class year method.  Pursuant to such method, amounts
attributable to the applicable contribution types are assigned to “class years”
established in the records of the Plan.  Such class years are years (calendar or
non-calendar) to which the contribution is assigned by the Administrator, as
described in the Service Agreement between the Trustee and the Employer.  The
Participant’s or Inactive Participant’s vested percentage in amounts
attributable to a particular contribution is determined from the beginning of
the applicable class year to the date the Participant or Inactive Participant
incurs a Separation from Service.  For purposes of the class year method, a
Participant or Inactive Participant is credited with a Year of Service on the
first day of each such class year.

 

7.04.  Vesting after Partial Distribution.  If a distribution from a
Participant’s Account has been made to him at a time when his Account is less
than 100% vested, the vesting schedule in Section 1.08 will thereafter apply
only to amounts in his Account attributable to Matching Contributions and
Employer Contributions credited after such distribution.  The balance of his
Account attributable to Matching Contributions and Employer Contributions
immediately after such distribution will be subject to the following for the
purpose of determining his interest therein.

 

At any relevant time prior to a forfeiture of any portion thereof under
Section 7.05, a Participant’s nonforfeitable interest in the portion of his
Account described in the sentence immediately above will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 1.08; AB is the account balance of such portion at the
relevant time; D is the amount of the distribution; and R is the ratio of the
account balance of such portion at the relevant time to the account balance of
such portion after distribution.  Following a forfeiture of any portion of such
portion under Section 7.05 below, any balance with respect to such portion will
remain fully vested and nonforfeitable.

 

7.05.  Forfeitures.  Once payments are to commence to a Participant or Inactive
Participant hereunder, the portion of such Account subject to the same payment
commencement date but not yet vested, if any, (determined by his vested
percentage at such payment commencement date) will be forfeited by him

 

7.06.  Change in Control.  If the Employer has elected to apply
Section 1.07(a)(3)(D), then, upon a Change in Control, notwithstanding any other
provision of the Plan to the contrary, all Participant Accounts shall be 100%
vested.

 

9

--------------------------------------------------------------------------------


 

7.07.  Disability.  If the Employer has elected to apply Section 1.08(e)(3),
then, upon the date a Participant incurs a Disability, as defined in
Section 1.07(a)(2), notwithstanding any other provision of the Plan to the
contrary, all Accounts of such Participant shall be 100% vested.

 

7.08.  Directors.  Notwithstanding any other provision of the Plan to the
contrary, all Accounts of a Participant who is a Director shall be 100% vested
at all times, including Accounts attributable to the Participant’s service as an
Employee, if any.

 

Article 8.  Distribution of Benefits.

 

8.01 Events Triggering, and Form of, Distributions.

 

(a)          Events triggering the distribution of benefits and the form of such
distributions are described in Section 1.07(a), pursuant to the Employer’s
election and/or the Participant’s election, as applicable.

 

(1)        With respect to the form and time of distribution of amounts
attributable to a Deferral Contribution, a Participant election must be made no
later than the time by which the Participant must elect to make a Deferral
Contribution, as described in Section 4.01.

 

(2)        With respect to the form and time of distribution of amounts
attributable to Matching or Employer Contributions, a Participant election must
be made no later than the time by which a Participant would be required to make
a Deferral Contribution as described in Section 4.01 with respect to the
calendar year for which the Matching and/or Employer Contributions are
credited.  For purposes of applying Section 4.01(d) “Active Participant” shall
have the meaning assigned in Section 2.01(a)(2)(B).

 

(3)        Notwithstanding anything herein to the contrary, an election choosing
a distribution trigger and payment method pursuant to Section 1.07(a)(1) will
only be effective with respect to amounts attributable to contributions credited
to the Participant’s Account for the calendar year (or other deferral period
described in 4.01(a) or (b)) to which such election relates.  Amounts
attributable to contributions credited to a Participant’s account prior to the
effective date of any new election will not be affected and will be paid in
accordance with the otherwise applicable election.

 

(b)         If the Employer elects to permit a distribution election change
pursuant to Section 1.07(b), then any such distribution election change must
satisfy (1) through (3) below:

 

(1)         Such election may not take effect until at least 12 months after the
date on which such election is made.

 

(2)         In the case of an election related to a payment not on account of
Disability, death or the occurrence of an Unforeseeable Emergency, the payment
with respect to which such election is made must be deferred for a period of not
less than five years from the date such payment would otherwise have been paid
(or in the case of installment payments, five years from the date the first
amount was scheduled to be paid).

 

10

--------------------------------------------------------------------------------


 

(3)  Any election related to a payment at a specified time or pursuant to a
fixed schedule may not be made less than 12 months prior to the date the payment
is scheduled to be paid (or in the case of installment payments, 12 months prior
to the date the first amount was scheduled to be paid).

 

With respect to any initial distribution election, a Participant shall in no
event be permitted to make more than one distribution election change.

 

(c)  A Participant’s entitlement to installments will not be treated as an
entitlement to a series of separate payments.

 

(d)  If the Plan does not provide for Plan-level payment triggers pursuant to
Section 1.07(a)(3), and the Participant does not designate in the manner
prescribed by the Administrator the method of distribution, and/or the
distribution trigger (if and as required), such method of distribution shall be
a lump sum at Separation from Service.

 

(e)  Notwithstanding anything herein to the contrary, with respect to any
Specified Employee, if the applicable payment trigger is Separation from
Service, then payment shall not commence before the date that is six months
after the date of Separation from Service (or, if earlier, the date of death of
the Specified Employee, pursuant to Section 7.02).  Payments to which a
Specified Employee would otherwise be entitled during the first six months
following the date of Separation from Service are delayed by six months.

 

(f)  Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, automatically pay out a Participant’s vested Account in a lump
sum, provided that such payment satisfies the requirements in (1) through
(3) below:

 

(1)   Such payment results in the termination and liquidation of the entirety of
the Participant’s interest under the plan (as defined in 26 CFR section
1.409A-1(c)(2)), including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under 26 CFR section 1.409A-1(c)(2);

 

(2)   Such payment is not greater than the applicable dollar amount under Code
section 402(g)(1)(B); and

 

(3)   Such exercise of Administrator discretion is evidenced in writing no later
than the date of such payment.

 

(g)  Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, delay a payment otherwise required hereunder to a date after the
designated payment date due to any of the circumstances described in (1) through
(4) below, provided that the Administrator treats all payments to similarly
situated Participants on a reasonably consistent basis.

 

(1)   In the event the Administrator reasonably anticipates that, if the payment
were made as scheduled, the Employer’s deduction with respect to such payment
would not be permitted due to the application of Code section 162(m), provided
the delay complies with the conditions in 26 CFR section 1.409A-2(b)(7)(i).

 

(2)   In the event the Administrator reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law,
provided the delay complies with the conditions in 26 CFR section
1.409A-2(b)(7)(ii).

 

(3)   Upon such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

 

11

--------------------------------------------------------------------------------


 

(4)   Upon a change in control event, provided the delay complies with
conditions in 26 CFR section 1.409A-3(i)(5)(iv).

 

(h)  Notwithstanding anything herein to the contrary, the Administrator may
provide an election to change the time or form of a payment hereunder to satisfy
the requirements of the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended, 38 USC sections 4301 through 4344.

 

8.02.  Notice to Trustee.  The Administrator will provide direction to the
Trustee, as provided in the Trust agreement, whenever any Participant or
Beneficiary is entitled to receive benefits under the Plan.  The Administrator’s
notice shall indicate the form, amount and frequency of benefits that such
Participant or Beneficiary shall receive.

 

8.03.  Unforeseeable Emergency Withdrawals.  Notwithstanding anything herein to
the contrary, a Participant may apply to the Administrator to withdraw some or
all of his Account if such withdrawal is made on account of an Unforeseeable
Emergency as determined by the Administrator in accordance with the requirements
of and subject to the limitations provided in 26 CFR section 1.409A-3(i)(3).

 

Article 9.  Amendment and Termination.

 

9.01  Amendment by Employer.  The Employer reserves the authority to amend the
Plan in its discretion.  Any such amendment notwithstanding, no Participant’s
Account shall be reduced by such amendment below the amount to which the
Participant would have been entitled if he had voluntarily left the employ of
the Employer immediately prior to the date of the change.

 

9.02.  Termination.  The Employer has no obligation or liability whatsoever to
maintain the Plan for any length of time and may terminate the Plan at any time
by written notice delivered to the Trustee without any liability hereunder for
any such discontinuance or termination.  Such termination shall comply with 26
CFR section 1.409A-3(j)(4)(ix) and other applicable guidance.

 

Article 10.  Miscellaneous.

 

10.01.  Communication to Participants.  The Plan will be communicated to all
Participants by the Employer promptly after the Plan is adopted.

 

10.02.  Limitation of Rights.  Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; in no event will the terms of employment or
service of any individual be modified or in any way affected hereby.

 

10.03.  Nonalienability of Benefits.  The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution or levy
of any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law and as provided pursuant to a domestic relations order
(defined in Code section 414(p)(1)(B)), as determined by the Administrator. 
Pursuant to a domestic relations order, payments may be accelerated to a time
sooner, and pursuant to a schedule more rapid, than the time and schedule
applicable in the absence of the domestic relations order, provided that such
payment pursuant to such order is not made to the Participant and provided
further that this provision shall not be construed to provide the Participant
discretion regarding whether such payment time or schedule will be accelerated.

 

12

--------------------------------------------------------------------------------


 

10.04.  Facility of Payment.  In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient.  The receipt by such person or institution of any such payments
shall be complete acquittance therefore, and any such payment to the extent
thereof, shall discharge the liability of the Trust for the payment of benefits
hereunder to such recipient.

 

10.05.      Plan Records.  The Administrator shall maintain the records of the
Plan on a calendar-year basis.

 

10.06.              USERRA.  Notwithstanding anything herein to the contrary,
the Administrator shall permit any Participant election and make any payments
hereunder required by the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended, 38 USC 4301-4334.

 

10.07.              Governing Law.  The Plan and the accompanying Adoption
Agreement will be construed, administered and enforced according to ERISA, and
to the extent not preempted thereby, the laws of the State in which the Employer
has its principal place of business, without regard to the conflict of laws
principles of such State.

 

Article 11.  Plan Administration.

 

11.01.  Powers and Responsibilities of the Administrator.  The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA.  The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

(a)          To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;

 

(b)         To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

 

(c)          To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;

 

(d)         To administer the claims and review procedures specified in
Section 11.02;

 

(e)          To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

(f)            To determine the person or persons to whom such benefits will be
paid;

 

(g)         To authorize the payment of benefits;

 

(h)         To appoint such agents, counsel, accountants, and consultants as may
be required to assist in administering the Plan; and

 

(i)             By written instrument, to allocate and delegate its
responsibilities, including the formation of an administrative committee to
administer the Plan.

 

13

--------------------------------------------------------------------------------


 

11.02.  Claims and Review Procedures.

 

(a)          Claims Procedure.  If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator.  If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing.  Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review, including a statement of the such person’s right to bring a
civil action under ERISA section 502(a) following as adverse determination upon
review.  Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).

 

If the claim concerns disability benefits under the Plan, the Plan Administrator
must notify the claimant in writing within 45 days after the claim has been
filed in order to deny it.  If special circumstances require an extension of
time to process the claim, the Plan Administrator must notify the claimant
before the end of the 45-day period that the claim may take up to 30 days longer
to process.  If special circumstances still prevent the resolution of the claim,
the Plan Administrator may then only take up to another 30 days after giving the
claimant notice before the end of the original 30-day extension.  If the Plan
Administrator gives the claimant notice that the claimant needs to provide
additional information regarding the claim, the claimant must do so within 45
days of that notice.

 

(b)         Review Procedure.  Within 60 days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred), such person
(or his duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator.  This written
request may include comments, documents, records, and other information relating
to the claim for benefits.  The claimant shall be provided, upon the claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits.  The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
The Administrator will notify such person of its decision in writing.  Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions.  The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

 

If the initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision.  The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim.  If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.

 

14

--------------------------------------------------------------------------------


 

The Plan Administrator shall provide the claimant with written notification of a
plan’s benefit determination on review.  In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant — the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.

 

15

--------------------------------------------------------------------------------
